No. 14-14-00785-CV

                      IN THE
                                                         FILED IN
                                                  14th COURT OF APPEALS
      FOURTEENTH COURT OF APPEALS                    HOUSTON, TEXAS
                                                  5/25/2015 6:46:14 AM
                     at Houston                   CHRISTOPHER A. PRINE
                                                           Clerk
            ______________________

            RICHARD ALAN HAASE,

                     Appellant,

                         V.

                  HYCHEM, Inc.;

                     Appellee.

            ______________________

      Appealed from the 240th District Court of
             Fort Bend County, Texas



    APPELLANT’S REPLY BRIEF - AMENDED


                       Richard Alan Haase,
                       4402 Ringrose Drive
                       Missouri City, Texas 77459
                       Tel. 281-261-9543
                       Richard.Haase@clearvalue.com

                       Pro Se’ Appellant


APPELLANT DOES NOT REQUEST ORAL ARGUMENT




                                                                    i
                                               TABLE OF CONTENTS

TABLE OF CONTENTS ................................................................................................. ii

INDEX OF AUTHORITIES ........................................................................................... iii

Preliminary Statement ...................................................................................................... 1

ARGUMENT.................................................................................................................... 2

    I.
     Fraud-Upon-the-Court ............................................................................................ 2
   II.
     Laws of Supremacy and the Case ........................................................................... 4
  III.
     Hychem is Liable .................................................................................................... 5
  IV.Haase has Standing ................................................................................................. 7
   V.Texas Has Jurisdiction to Non-exclusive/Non-preemptive Federal Claims......... 11
     A. Genuine Material Facts Support of Each Element of Each Claim ..................... 12
     B. Fraud is Evidenced .......................................................................................... 12
     C. Conspiracy is well Evidenced ......................................................................... 14
     D. Haase Has Valid Extortion/Exploitation/Slander Claims ............................... 15
 VI. Haase is Damaged ................................................................................................ 17

Summary and Conclusions ............................................................................................. 17

PRAYER ........................................................................................................................ 18

CERTIFICATE OF SERVICE ....................................................................................... 19

APPENDIX .................................................................................................................... 20

          APPENDIX 9 – TX Business and Commerce Code ........................................... 21




                                                                                                                                     ii
                                            INDEX OF AUTHORITIES

                                                           CASES

Ableman v. Booth, 62 U.S. 506 (1859) ................................................................................ 4

ADM Invstor Services, Inc., In re, 304 S.W.3d 371, 374 (Tex. 2010) ................................ 9

Adams v. Petrade Intern., Inc., 754 S.W.2d 696, 717
  (Tex. App.—Houston [1st Dist.] 1988, writ denied).................................................... 15

Angelou v. African Overseas Union, 33 S.W.3d 269, 278–79
  (Tex. App.—Houston [14th Dist.] 2000, no pet.) ......................................................... 15

Bulloch v. United States, 763 F.2d 1115,1121 (10th Cir. 1985). .......................................... 3

Builders Transport, Inc. v. Grice-Smith, 167 S.W.3d 1, 12
  (Tex. App.--Waco 2005, pet. denied) ............................................................................. 9

Centeq Realty v. Siegler, 899 S.W.2d at 195 (Tex. 1995) ................................................ 12

Chambers v. NASCO, Inc., 501 U.S. 32, 43-46 (1991) ....................................................... 3

Cherokee Water Co. v. Forderhause, 727 S.W.2d 605, 612 (Tex. App.--Texarkana 1987) .. 8

ClearValue, Inc. v. Pearl River Polymers, Inc., 560 F.3d 1291 (2009) .......................... 2, 3

ClearValue, Inc. v. Pearl River Polymers, Inc., 668 F.3d 1340, 1342
   (Fed. Cir. 2012) ......................................................................................................... 2, 3

ClearValue, Inc. v. Pearl River Polymers, Inc., (CAFC 12-1595) ................................. 2, 3

ClearValue, Inc. and Richard Haase v. Pearl River Polymers, et al.,
   (US S Ct No. 12-212) ................................................................................................. 2, 3

ClearValue, Inc. and Richard Haase v. Pearl River Polymers, et al.,
   (US S Ct No. 14-5045) ................................................................................................... 2

Cooper v. Aaron, 358 U.S. 1 (1958).................................................................................... 4

Crim v. Handley, 94 U.S. 652 (1876). .................................................................................. 3

Delaware Valley Citizens' Council for Clean Air v. Pennsylvania,
  755 F.2d 38, 43 (1988) ................................................................................................... 5



                                                                                                                              iii
Ernst & Young, L.L.P. v. Pacific Mut. Life Ins. Co., 51 S.W.3d 573, 578–80
  (Tex. 2001) .................................................................................................................. 13

Expro Americas v. Sanguine Gas Exploration, 351 S.W.3d 915, 921
  (Tex. App.--Houston [14th Dist.] 2011, pet. denied) ............................................... 9, 10

First Nat'l Bank in Dallas v. Kinabrew, 589 S.W.2d 137, 145
   (Tex. Civ. App.--Tyler 1979, writ ref'd n.r.e.)................................................................... 8

Fuhrman v. Dretke, 442 F.3d 893 (5th Cir. 2006) .............................................................. 4

Gibson v. Bostick Roofing and Sheet Metal, 148 S.W.3d 482, 492
  (Tex. App.--El Paso 2004, no pet.) ................................................................................ 10

Gittings, Neiman-Marcus, Inc. v. Estes, 440 S.W.2d 90, 93
  (Tex. Civ. App.--Eastland 1969, no writ) ...................................................................... 10

Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 756 (Tex. 2007) .................... 12

Grubb v. Public Util. Comm'n, 281 U.S. 470 (1930)............................................................ 3

Guaranty Trust Co. v. York, 326 U.S. 99 (1945). ................................................................. 3

Harris v. Am. Prot. Ins. Co., 158 S.W.3d 614, 629
  (Tex. App.—Fort Worth 2005, no pet.)........................................................................ 13

Hearn v. Hanlon-Buchanan, Inc., 179 S.W.2d 364, 367
  (Tex. Civ. App.--Fort Worth 1944, writ ref'd w.o.m.). ...................................................... 8

Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am.
   341 S.W.3d 323, 337 (Tex. 2011) ................................................................................ 12

Insurance Co. of N. Am. v. Morris, 981 S.W.2d 667, 675 (Tex. 1998) ........................... 14

Juul v. Fed. Express, 260 F.3d 622 (5th Cir. 2001) ............................................................ 3

J.P., In re, 296 S.W.3d 830, 836 (Tex. App.--Fort Worth 2009, no pet.) .......................... 9

K.A.S., In re, 131 S.W.3d 215, 230–31 (Tex. App.-Fort Worth 2004, pet. denied) ........... 4

Kithcart v. Metropolitan Life Ins. Co., 119 F.2d 497 (8th Cir. 1941). .................................. 3

Krainz v. Kodiak Resources, Inc., 436 S.W.3d 325, 331-333
  (Tex. App.--Austin 2013) ............................................................................................ 10


                                                                                                                                iv
Lear Siegler, Inc. v. Perez, 819 S.W.2d 470, 472 (Tex. 1991) ........................................ 14

L.E.A. Dynatech, Inc. v. Allina, 49 F.3d 1527, 1530 (Fed. Cir. 1995) ................................ 3

L.M.I., In re, 119 S.W.3d 707, 710–11 (Tex. 2003)............................................................ 4

Mills v. Warner Lambert Co., 157 S.W.3d 424,427 (Tex.2005) ....................................... 11

Natural Gas Pipeline Co., F.3d 1t 1406 .............................................................................. 4

Nears v. Holiday Hospitality Franchising, 295 S.W.3d 787, 795
  (Tex. App.--Texarkana 2009, no pet.) ............................................................................ 9

Neubaum v. Buck Glove Co., 302 S.W.3d 912, 916-917
  (Tex. App.--Beaumont 2009, no pet.) ............................................................................ 9

Nixon v. Mr. Property Management Co., Inc., 690 S.W.2d 546, 549 (Tex. 1985) .......... 14

Olmstead v. Napoli, 383 S.W.3d 650, 652
  (Tex. App.—Houston [14th Dist.] 2012, no pet.) ........................................................ 12

Randall’s Food Mkts., Inc. v. Johnson, 891 S.W.2d 640 (Tex. 1995) ............................... 16

Reliant Energy Servs. v. Cotton Valley, 336 S.W.3d 764, 784
   (Tex. App.--Houston [1st Dist.] 2011, no pet.) .............................................................. 9

Richard Haase v. Pearl River Polymers, et al., No. 14-11-00024-cv, 2012 WL 4166826
   (Tex. App.–Houston [14th Dist.] Aug. 9, 2012, pet. denied) ....................................... 3, 4

Richard Haase v. Pearl River Polymers, et al., TX SCt 12-0977......................................... 3

Richard Haase v. Pearl River Polymers, et al., US SCt 13-5159 ......................................... 3

Sharpe v. Roman Catholic Diocese of Dallas, 97 S.W.3d 791, 795
  (Tex. App.-Dallas 2003, pet. denied) ........................................................................... 16

Schaff v. Stripling, 265 S.W.264, 266 (Tex. Civ. App.--Texarkana 1924, writ dism'd) .......... 8

Somers ex rel. EGL, Inc. v. Crane, 295 S.W.3d 5, 14-15
  (Tex. App.--Houston [1st Dist.] 2009, pet. denied) ..................................................... 10

Sorenson v. Sutherland, 109 F.2d 714 (2d Cir. 1940) .......................................................... 3

Subaru of America v. David McDavid Nissan, 84 S.W.3d 212, 220 (Tex. 2002) ............ 11


                                                                                                                     v
Sun Appliance & Elec., Inc. v. Klein, 363 S.W.2d 293, 296
  (Tex. Civ. App.--Eastland 1962, no writ) ..................................................................... 10

Suzlon Energy v. Trinity Structural Towers, 436 S.W.3d 835, 842
   (Tex. App.--Dallas 2014, no pet. h.)............................................................................... 9

Testa v. Katt, 330 U.S. 386, 393, 67 S. Ct. 810 (1947) .................................................... 11

Thomas Regional Directory v. Dragon Prods., 196 S.W.3d 424, 429
  (Tex. App.--Beaumont 2006, pet denied) .................................................................... 8, 9

Toon v. Wackenhut Corr. Corp., 250 F.3d 950, 952 (5th Cir. 2001) .................................. 3

Triplex Communications, Inc. v. Riley, 900 S.W.2d 716, 719 (Tex. 1995) ..................... 15

United States v. $49,000 Currency, 330 F.3d 371, 376 (5th Cir. 2003) ............................. 4

Verizon Corporate Servs. v. Kan-Pak Systems, 290 S.W.3d 899, 904
  (Tex. App.--Amarillo 2009, no pet.) .............................................................................. 9

Walker Ins. Services v. Bottle Rock Power, 108 S.W.3d 538, 549-550
  (Tex. App.--Houston [14th Dist.] 2003, no pet.) ...................................................... 9, 10

Whitehead v. Food Max of Miss., Inc., 332 F.3d 796,805 (5th Circuit 2003)..................... 3

Williams Nat. Gas Co. v. City of Oklahoma City,
  C.A.10th, 1989, 890 F.2d 255, 265 n. 11 .......................................................................... 5

Winkelman v. Parma City Sch. Dist., 550 U.S. 516, S.Ct. 1994, 1999 (2007) ................... 1

Wright, Miller & Cooper, certiorari denied 497 U.S. 1003, 111 L. Ed. 2d 747 ........................ 5


                                                       U.S. Constitution

Art. VI, Cl. 2 ..................................................................................................................... 4


                                                     Texas Constitution

Art. V, §§ 1, 8 ................................................................................................................. 11




                                                                                                                                     vi
                                                        U.S. Statutes

28 U.S.C. §1654 ............................................................................................................... 2



                                                       Texas Statutes

Business and Commerce Code Chapter 2 .................................................................... 6, 7
Business Organizations Code § 21.552 .......................................................................... 10
Government Code § 24.007 ............................................................................................ 11
Government Code § 24.008 ............................................................................................ 11



                                                           RULES

Tex. R. Civ. P. 166a........................................................................................................ 12




                                                                                                                               vii
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

   Appellant, Richard Alan Haase (“Haase”) respectfully presents his reply brief

(“Rp.Br.”) to the Fourteenth Court of Appeals (“the Court”) in reply to Appellee,

Hychem, Inc. (“Hychem”) response to Haase’s Principal Brief (“P.Br.”).

                                  Preliminary Statement

   The Hychem Response Brief (“R.Br.”) is a very good example of what is wrong

with our justice system today. Yes, attorneys are allowed significant latitudes in

defense of their client. However, false representations by officers of the court defile

our courts. Further, omissions (in this case blatant omissions) by officers of the court

defile our courts. Further still, to wrap false representations and omissions into a

salaciousness before the Court that is best likened to “Fox News” lowers our justice

system to a point of depravity.

   Haase respectfully prays that the Court look past Hychem’s salaciousness. This is

not Fox News, the Jerry Springer Show or Payton Place; in strong contrast to R.Br.,

this is an appellate court in the State of Texas. Haase respectfully prays that the Court

look past the many false representations and omissions performed by Hychem before

the Court. Haase respectfully prays that the Court not allow Hychem to mislead.

Haase respectfully prays that the Court review this appeal in light of the evidence

presented and established precedent.

   In strong contrast to Hychem salacious false representations, Haase does not attempt

to relitigate ANY federal matter in this proceeding (R.Br. 2).



                                                                                   Page 1
                                       ARGUMENT

   R.Br. makes much to do about the fact that Haase is representing himself Pro’ Se’.

While such an argument sounds relevant, it is not. Haase does not have to be an

attorney, member of any organization nor club to practice law. As a citizen of Texas

(“TX”) and the United States (“US”), Haase has a right to protect his Rights. As

provided by the US Supreme Court (“SCt”), “[a] litigant has the right to represent

[themselves] without an attorney” [28 U.S.C. § 1654; and, Winkelman v. Parma City

Sch. Dist., 550 U.S. 516, SCt. 1994, 1999 (2007)].

                                I. Fraud-Upon-the-Court

   R.Br. falsely presents “Haase devotes the majority of his brief to various

unsupported and baseless accusations about the conduct of a federal district court judge,

the federal circuit court of appeals, and other entities who are not parties to this

proceeding and that he alleges took place during two prior federal trials. …” (R.Br. 1).

There is no basis in fact to support this allegation/argument. Actions performed in the

federal district court and Court of Appeals for the Federal Circuit (“CAFC”) required

two (2) trials (6:06-cv-197 TX Eastern), three (3) appeals (CAFC 07-1487, 11-1078 &

12-1595 – two (2) of which were filed by members of the bar) and two (2) petitions

before the US SCt (12-212 & 14-5045 – one of which was filed by a member of the

bar); in no instance does Haase attack the Courts as claimed. One cannot or should not

file an appeal unless a significant error in law is perceived. One cannot or should not

file a petition to the US S Ct or the TX SCt unless a significant violation of



                                                                                       Page 2
Constitutional Law is perceived; where again, three (3) attorneys before the bar filed

appeals/petitions in addition to Haase. This Hychem allegation/argument is an attempt

to anger the Court, mislead the Court, past evidence and precedent.

      Haase does honestly believe his US and TX Constitutional Rights violated. At the

federal level, Haase does truly believe his US Constitutional Rights violated, as

presented in two (2) petitions before the US S Ct (12-212 & 14-5045 – one filed by a

member of the bar). At the state level, Haase does believe his TX and US Constitutional

Rights violated, as minimally presented in one (1) petition before the TX SCt (12-0977)

and before the US SCt (13-5159). Haase does believe that at the federal level, Haase got

caught up in a conservative program of judicial activism to significantly reduce US

Patent Rights (at this point, almost any patent attorney will attest). Haase does believe

at the state level, the bar has significant issues with a Pro Se’ Party filing suit against

favored bar members, specifically in the instant case the Hon. Harvey Brown.

      The question and potential exposure for the US and TX is whether or not Fraud-

Upon-the-Court has been performed. If so, Haase does have significant rights that go

beyond those proceedings, regardless of Hychem’s argument of finality1.



1
    “Whenever any officer of the court commits fraud during a proceeding in the court, he/she is engaged in
     ‘fraud upon the court”’ [Bulloch v. United States, 763 F.2d 1115,1121 (10th Cir. 1985)], the court stated
     ‘Fraud upon the court is fraud which is directed to the judicial machinery ... It is where the court or a
     member is corrupted or influenced or influence is attempted or where the judge has not performed his
     judicial function --- thus where the impartial functions of the court have been directly corrupted”’; FRCP
     60; see also, Whitehead v. Food Max of Miss., Inc., 332 F.3d 796,805 (5th Cir. 2003); see also, Guaranty
     Trust Co. v. York, 326 U.S. 99 (1945); Moore 60.37[3] at 633-34; Kithcart v. Metropolitan Life Ins. Co.,
     119 F.2d 497 (8th Cir. 1941); Crim v. Handley, 94 U.S. 652 (1876); Grubb v. Public Util. Comm'n, 281
U.S. 470 (1930); Sorenson v. Sutherland, 109 F.2d 714 (2d Cir. 1940). Chambers v. NASCO, Inc., 501
U.S. 32, 43-46 (1991); Juul v. Fed. Express, 260 F.3d 622 (5th Cir. 2001); Toon v. Wackenhut Corr.
     Corp., 250 F.3d 950, 952 (5th Cir. 2001); L.E.A. Dynatech, Inc. v. Allina, 49 F.3d 1527, 1530 (Fed. Cir.


                                                                                                       Page 3
                               II. Laws of Supremacy and the Case

    R.Br. tries to purport that the prior ruling in favor of the severed parties defines a

law of the case that the Court cannot rule against. However, the laws of Supremacy

and of the Case apply to federal precedent that actually defines Law of the Case and

presents that Haase I (Haase v. Pearl River Polymers, Inc., No. 14-11-00024-CV,

2012 WL 4166826 (Tex. App.—Houston [14th Dist.] 2012, pet. denied), cert. denied,

2013 WL 3380971, (Oct. 7, 2013) was in error, as evidenced and presented in Haase’s

Principal Brief (P.Br. 13 & 32-39).

    Respectfully, prior federal rulings, specifically CAFC 07-1487 (P.Br. App. L) and

Remand to the State of TX (P.Br. App. O) are Supreme2 and Law of the Case3.

    “[S]tates do not have authority to nullify federal law” [Ableman v. Booth, 62 U.S.
506 (1859); and, Cooper v. Aaron, 358 U.S. 1 (1958)]. State courts cannot issue

    1995); Natural Gas Pipeline Co. v. America, 2F.3d 1397, 1406 (5th Cir. 1993); and United States v.
    $49,000 Currency, 330 F.3d 371,376 (5th Cir. 2003). See also, 7 MOORE 60.37[1] nn.38 8- 39.
    No citizen of this State shall be deprived of life, liberty, property, privileges or immunities, or in any
    manner disfranchised, except by the due course of the law of the land [Tex. Const. Art I, § 19]. In re
    L.M.I., 119 S.W.3d 707, 710–11 (Tex. 2003); In re K.A.S., 131 S.W.3d 215, 230–31 (Tex. App.-Fort
    Worth 2004, pet. denied); see also In re B.L.D., 113 S.W.3d 340, 349–55 (Tex. 2003).
    “[T]here is an admitted exception to th[e] general rule [that an issue once litigated to a final judgment
    will bar subsequent litigation on the same issue] in cases where, by reason of something done by the
    successful party to a suit, there was in fact no adversary trial or decision of the issue in the case. Where
    the unsuccessful party has been prevented from exhibiting fully his case, by fraud or deception
    practiced on him by his opponent . . . which show that there has never been a real contest in the trial or
    hearing of the case, are reasons for which a new suit may be sustained to set aside and annul the former
    judgment or decree, and open the case for a new and fair hearing. ... [T]he acts for which a court of
    equity will on account of fraud set aside or annul a judgment or decree, between the same parties,
    rendered by a court of competent jurisdiction, have relation to frauds, extrinsic or collateral, to the
    matter tried by the first court, and not to a fraud in the matter on which the decree was rendered." [98
U.S. 65-66, 68 (1868)]. (Emphasis added)
2
   “This Constitution, and the Laws of the United States which shall be made in pursuance thereof; and all
    treaties made, or which shall be made, under the authority of the United States, shall be the supreme law
    of the land; and the judges in every state shall be bound thereby, anything in the constitution or laws of
    any state to the contrary notwithstanding” [U.S. Constitution, Art. VI, Cl. 2] (P.Br. App. 06). 
3
    Fuhrman v. Dretke, 442 F.3d 893 (5th Cir. 2006). 


                                                                                                       Page 4
rulings that contradict the decisions of federal courts [Id.]. Further, federal circuit and

district court rulings define in a state court “Law of the Case”3.

      State courts are required and historically have given federal judgments their “full

faith and credit” deserved4. “It would be unthinkable to suggest that state courts should

be free to disregard the judgments of federal courts … The suggestion is so unthinkable

that the rule requiring state courts to honor the res judicata effects of federal court

judgments has been stated in an unbroken line of cases that do not offer any clear

judicial thought or explanation”5.

      Haase presents, evidences and argues, that Federal Law of the Case in combination

with available evidence traverse summary judgment (P.Br. 32-39).

                                            III. Hychem is Liable

      Throughout R.Br., Hychem argues that it is not liable; because, the products sold

were manufactured by SNF Holding Company (“SNF” – Haase I defendant), that

products were shipped by SNF and certificates of analysis were prepared by SNF.




4
    18B Fed. Prac. & Proc. Juris. § 4468, Wright & Miller, 2013.
5
    Id. See also, Williams Nat. Gas Co. v. City of Oklahoma City, C.A.10th, 1989, 890 F.2d 255, 265 n. 11,
     quoting Wright, Miller & Cooper, certiorari denied 110 S. Ct. 3236, 497 U.S. 1003, 111 L. Ed. 2d 747.
     See Delaware Valley Citizens' Council for Clean Air v. Pennsylvania, C.A.3d, 1985, 755 F.2d 38, 43,
     quoting Wright, Miller & Cooper, certiorari denied 106 S. Ct. 67, 474 U.S. 819, 88 L. Ed. 2d 54. The court
     affirmed refusal to vacate a consent decree entered in federal litigation on the basis of a subsequent state-
     court decision that the state officials who consented to the decree lacked authority to do so. It concluded
     that the state decision was an impermissible collateral attack on the federal judgment.
      “What was attempted in the state courts and the ostensible relief granted by the state's highest court,
     of course, flies in the face of settled law and the doctrine of res judicata.” 755 F.2d at 43. Again, it
     observed: “Only the federal courts have the power to determine the authority of federal court
     litigants, bringing suit under federal law, to enter into consent decrees approved by a federal court.”
755 F.2d at 44 (per Aldisert, C.J.).


                                                                                                         Page 5
   As evidenced and argued by Haase (P.Br. 16, 19 & 36), all of the polyDADMAC

products are labelled in shipment and invoiced as by Hychem. Further, as evidenced and

argued by Haase (P.Br. 20-22), certificates of analysis are labelled as from Hychem.

In conclusion, it is without question that Hychem is the Seller.

   The TX Business and Commerce Code (App. 9) does not allow Hychem to escape

or shirk liability:

  ‘“Buyer’ means a person who buys or contracts to buy goods” [TX Business and
    Commerce Code 2.103 (1)]. Therefore, Haase is the Buyer.

  ‘“Seller’ means a person who sells or contracts to sell” [TX Business and Commerce
    Code 2.103 (4)]. Therefore, Hychem is the Seller.

 ‘“Merchant’ means a person who deals in goods of the kind or otherwise by his
   occupation holds himself out as having knowledge or skill peculiar to the practices
   or goods involved in the transaction or to whom such knowledge or skill may be
   attributed by his employment of an agent or broker or other intermediary who by
   his occupation holds himself out as having such knowledge or skill” [TX Business
   and Commerce Code 2.104(a)]. Therefore, Haase and Hychem are Merchants.

 ‘“Between merchants’ means in any transaction with respect to which both parties
   are chargeable with the knowledge or skill of merchants” [TX Business and
   Commerce Code 2.104(c)].

  “Unless otherwise agreed specifications relating to assortment of the goods are at the
   buyer's option … arrangements relating to shipment are at the seller's option” [TX
   Business and Commerce Code 2.311(a)]. Therefore, shipper is Hychem’s option.

   “A party may perform his duty through a delegate unless otherwise agreed or unless
   the other party has a substantial interest in having his original promisor perform or
   control the acts required by the contract. No delegation of performance relieves the
   party delegating of any duty to perform or any liability for breach.” [TX Business
   and Commerce Code 2.210(a)]. Therefore, Hychem cannot delegate its duty.

  “Any affirmation of fact or promise made by the seller to the buyer which relates to
   the goods and becomes part of the basis of the bargain creates an express warranty
   that the goods shall conform to the affirmation or promise. … Any description of the
   goods which is made part of the basis of the bargain creates an express warranty that


                                                                                   Page 6
   the goods shall conform to the description.” [TX Business and Commerce Code
   2.313 (1) & (2)]. Therefore, Hychem product labelling and certificate of analysis
   create a warranty that the products shipped were as represented.

  “IMPLIED WARRANTY: MERCHANTABILITY; USAGE OF TRADE.
    (a) Unless excluded or modified, a warranty that the goods shall be merchantable
        is implied in a contract for their sale if the seller is a merchant with respect to
        goods of that kind. Under this section the serving for value of food or drink to
        be consumed either on the premises or elsewhere is a sale.
    b) Goods to be merchantable must be at least such as
        (1) pass without objection in the trade under the contract description; and
        (2) in the case of fungible goods, are of fair average quality within the
            description; and
        (3) are fit for the ordinary purposes for which such goods are used; and
        (4) run, within the variations permitted by the agreement, of even kind,
            quality and quantity within each unit and among all units involved; and
        (5) are adequately contained, packaged, and labeled as the agreement may
            require; and
        (6) conform to the promises or affirmations of fact made on the container or
            label if any.
    (c) Unless excluded or modified other implied warranties may arise from course
        of dealing or usage of trade.” [TX Business and Commerce Code 2.314].

Therefore, Hychem has implied warranties, as well.

   There is no question, pursuant the TX Business and Commerce Code, that Hychem

is liable and cannot transfer or shirk its duties and responsibilities.

                                 IV. Haase has Standing

   R.Br. makes repeated argument that Haase has no standing; as, Hychem dealt with

ClearValue, Inc. (“CVI”). Hychem thereby misleads with both false representation

and omission. In actuality, Hychem dealt with Moon Chemical Company (“Moon”),

as evidenced by Hychem invoices (P.Br. 16-19 & 36). Therefore, Hychem dealt with

Moon, not CVI, as evidenced (Id.). Most importantly, it is evidenced that Haase

personally lost customers and is damaged due to acts of Hychem (CR 2284).


                                                                                    Page 7
   The proper legal question is whether or not Moon operated as an Agent for Haase.

As presented to the trial court, it is evidenced that Moon operates as an Agent of Haase,

as well as, CVI. Moon purchased products from Hychem, at the direction of Haase, and

blended those products for customers of CVI and Haase (P.Br. 6, 16-19 & 36).

   An Agent is either a general or a special agent. When an agency is established without

a showing of its extent, it is presumed to be a general agency [Hearn v. Hanlon-

Buchanan, Inc., 179 S.W.2d 364, 367 (Tex. Civ. App.--Fort Worth 1944, writ ref'd

w.o.m.)]. A general Agent is authorized to conduct all of the business of a particular kind

or in a particular place on behalf of the principal. A general Agent does not necessarily

have unlimited powers but rather such an agent usually has broad powers within a defined

area [First Nat'l Bank in Dallas v. Kinabrew, 589 S.W.2d 137, 145 (Tex. Civ. App.--Tyler

1979, writ ref'd n.r.e.)]. Persons dealing with a general Agent in relation to the principal's

business are not affected by any secret instructions limiting the agent's authority that have

not come to their knowledge [Thomas Regional Directory v. Dragon Prods., 196 S.W.3d
424, 429 (Tex. App.--Beaumont 2006, pet denied) ]. In contrast, a special Agent is only

authorized to do specific acts in conjunction with a particular transaction [Schaff v.

Stripling, 265 S.W.264, 266 (Tex. Civ. App.--Texarkana 1924, writ dism'd); Cherokee

Water Co. v. Forderhause, 727 S.W.2d 605, 612 (Tex. App.--Texarkana 1987), rev'd on

other grounds, 741 S.W.2d 377 (Tex. 1987) (agent's duties in obtaining landowners'

signatures on deeds included incidental duty to explain nature of deeds)]. Persons dealing

with a special Agent must inquire as to the agent's instructions and, if they fail to do so,

the principal is not bound for an act of its Agent beyond the scope of the agent's authority


                                                                                         Page 8
absent some proof that the principal held out the agent as having the power to do the

particular act or that the principal ratified the act [Thomas Regional Directory v. Dragon

Prods., 196 S.W.3d 424, 429 (Tex. App.--Beaumont 2006, pet. denied)].

    Actual Agent authority is the power of an Agent to act on behalf of the principal in

accordance with the principal's manifestation of consent. The actual authority to act for

a principal must be conferred on the Agent by the principal. It is distinguished from

apparent authority, which is based on the conduct of the principal in relation to a third

party rather than on any agreement existing between the principal and Agent6. Actual

authority denotes authority the principal intentionally confers on the Agent, or

intentionally or negligently allows the agent to believe that the agent possesses7.

    Actual Agent authority may be expressly conveyed either orally or in writing8. A

principal delegates express authority to an agent by words that expressly and directly

authorize the agent to do an act or series of acts on the principal's behalf9. Any powers

conferred by an instrument appointing an agent must be strictly construed; the

6
  In re ADM Investor Services, Inc., 304 S.W.3d 371, 374 (Tex. 2010); Suzlon Energy v. Trinity
  Structural Towers, 436 S.W.3d 835, 842 (Tex. App.--Dallas 2014, no pet. h.); Reliant Energy Servs.
  v. Cotton Valley, 336 S.W.3d 764, 784 (Tex. App.--Houston [1st Dist.] 2011, no pet.); Neubaum v.
  Buck Glove Co., 302 S.W.3d 912, 916-917 (Tex. App.--Beaumont 2009, no pet.); In re J.P., 296
S.W.3d 830, 836 (Tex. App.--Fort Worth 2009, no pet.).
7
  Expro Americas v. Sanguine Gas Exploration, 351 S.W.3d 915, 921 (Tex. App.--Houston [14th
  Dist.] 2011, pet. denied); Reliant Energy Servs. v. Cotton Valley, 336 S.W.3d 764, 783 (Tex. App.--
  Houston [1st Dist.] 2011, no pet.); Nears v. Holiday Hospitality Franchising, 295 S.W.3d 787, 795
  (Tex. App.--Texarkana 2009, no pet.); Verizon Corporate Servs. v. Kan-Pak Systems, 290 S.W.3d
899, 904 (Tex. App.--Amarillo 2009, no pet.).
8
  Builders Transport, Inc. v. Grice-Smith, 167 S.W.3d 1, 12 (Tex. App.--Waco 2005, pet. denied);
  Walker Ins. Services v. Bottle Rock Power, 108 S.W.3d 538, 549-550 (Tex. App.--Houston [14th
  Dist.] 2003, no pet.).
9
  Expro Americas v. Sanguine Gas Exploration, 351 S.W.3d 915, 921 (Tex. App.--Houston [14th
  Dist.] 2011, pet. denied); Reliant Energy Servs. v. Cotton Valley, 336 S.W.3d 764, 783 (Tex. App.--
  Houston [1st Dist.] 2011, no pet.); Nears v. Holiday Hospitality Franchising, 295 S.W.3d 787, 795
  (Tex. App.--Texarkana 2009, no pet.).


                                                                                             Page 9
authority granted by a written agreement of agency may not be extended beyond the

express terms of the instrument or what is necessary to carry out the authority that has

been expressly granted10. The existence of an agency relationship based on actual

authority may also be implied from the parties' conduct or from the facts and

circumstances surrounding the transaction in question11.

     There can be no question that Moon acted as an Agent for Haase and CVI. Actual

authority is well evidenced (Supra).

     R.Br. further argues that Haase has no standing; because, Haase is a shareholder of

CVI and not CVI itself. Regardless of the evidence and argument that Moon is an

Agent of Haase, as well as CVI, Haase further has sanding; as, Haase is a significant

shareholder of CVI, as evidenced (P.Br. 11). A significant shareholder has standing.

     The governing statutes require a plaintiff in a derivative proceeding to be a

shareholder of the corporation at the time when the derivative proceeding is

commenced12. Furthermore, a person must be a shareholder to either institute or

maintain a derivative proceeding [Tex. Bus. Orgs. Code § 21.552].




10
   Gittings, Neiman-Marcus, Inc. v. Estes, 440 S.W.2d 90, 93 (Tex. Civ. App.--Eastland 1969, no writ);
    Sun Appliance & Elec., Inc. v. Klein, 363 S.W.2d 293, 296 (Tex. Civ. App.--Eastland 1962, no writ)
11
   Expro Americas v. Sanguine Gas Exploration, 351 S.W.3d 915, 921 (Tex. App.--Houston [14th
    Dist.] 2011, pet. denied); Gibson v. Bostick Roofing and Sheet Metal, 148 S.W.3d 482, 492 (Tex.
    App.--El Paso 2004, no pet.); Walker Ins. Services v. Bottle Rock Power, 108 S.W.3d 538, 550
    (Tex. App.--Houston [14th Dist.] 2003, no pet.).
12
   Tex. Bus. Orgs. Code § 21.552 (standing requirements); Somers ex rel. EGL, Inc. v. Crane, 295
S.W.3d 5, 14-15 (Tex. App.--Houston [1st Dist.] 2009, pet. denied) (former shareholders do not
    have standing); see also Krainz v. Kodiak Resources, Inc., 436 S.W.3d 325, 331-333 (Tex. App.--
    Austin 2013) (law does not require possession of stock certificate to substantiate claim of
    ownership of stock, which may be shown by other evidence, such as nature of parties, nature of
    their relationship, and their representations to each other).


                                                                                             Page 10
   V. Texas Has Jurisdiction to Non-exclusive/Non-preemptive Federal Claims

   R.Br. repeatedly argues TX has no jurisdiction to federal claims; that is incorrect.

   District courts are constitutional courts of general jurisdiction [Tex. Const. Art. 5

§§ 1, 8; Tex. Gov't Code §§ 24.007, 24.008]. A district court has original jurisdiction

of a civil matter in which the amount in controversy is more than $500, exclusive of

interest [Tex. Gov't Code § 24.007]. The district court is the preeminent Texas trial

court. It has “exclusive, appellate, and original jurisdiction of all actions, proceedings,

and remedies, except in cases where exclusive, appellate or original jurisdiction may

be conferred by this Constitution or other law on some other court, tribunal, or

administrative body” [Tex. Const. art. 5 § 8; Subaru of America v. David McDavid

Nissan, 84 S.W.3d 212, 220 (Tex. 2002) (courts of general jurisdiction are presumed

to have subject matter jurisdiction unless contrary showing is made)].

   In some cases, the subject matter jurisdiction of all Texas courts will be defeated

by a species of federal preemption. But, in most cases, the district court does not lose

jurisdiction merely because the defendants allege that the action should have been

characterized as an action under federal law and brought in federal court. Texas courts

may not refuse to entertain claims arising under federal law unless federal jurisdiction

is exclusive. In the instant case, Hychem has not demonstrated that federal jurisdiction

is exclusive [Testa v. Katt, 330 U.S. 386, 393, 67 S. Ct. 810 (1947)]. Further, if

federal law does not require that the claim be tried in federal court, preemption is

merely an affirmative defense and does not deprive a state court of jurisdiction [Mills




                                                                                   Page 11
v. Warner Lambert Co., 157 S.W.3d 424,427 (Tex.2005)]. Hychem has not

demonstrated any federal preemption. TX has jurisdiction for Haase’s claims.

          VI. A Genuine Material Facts Support Each Element of Each Claim

     While Hychem attempts to mislead the Court with false representations and

omissions, Haase has provided the Court a genuine material fact in support of each

element of each of Haase’s claims (P.Br. 16-32). Respectfully, Haase is only required

to provide competent controverting evidence that simply raises a genuine issue of

material fact13. And respectfully, the Court is to examine the evidence in a light that is

most favorable to [Haase]14.

A. Fraud is Evidenced.

     “(1) a material representation was made; (2) the representation was false; (3) when the

representation was made, the speaker knew it was false or made it recklessly without any

knowledge of the truth and as a positive assertion; (4) the speaker made the representation

with the intent that the other party should act upon it; (5) the party to whom the

representation was made acted in reliance on the representation; and (6) the party suffered

injury as a result” [Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am., 341
S.W.3d 323, 337 (Tex. 2011)] (P.Br. 16-23).


13
   “Non-movant has provided competent controverting evidence, at a minimum, that proves the existence
    of a genuine issue of material fact with regard to each element within Movants’ motion for summary
    judgment” [Centeq Realty v. Siegler, 899 S.W.2d at 195, 38 Tex. Sup. Ct. J. 658 (Tex. May 25, 1995)
    (No. 94-0573)]. And, “the non-movant must produce competent evidence sufficient to raise a fact
    issue on the challenged elements of its claims” [Olmstead v. Napoli, 383 S.W.3d 650, 652 (Tex.
    App.—Houston [14th Dist.] 2012, no pet.); see also, TRCP 166a].
14
    “We examine the evidence in the light most favorable to the Non-movant and we indulge all reasonable
    inferences and resolve all doubts in the Non-movant’s favor” [Goodyear Tire & Rubber Co. v. Mayes,
    236 S.W.3d 754, 756 (Tex. 2007) (per curium)].


                                                                                              Page 12
       Haase further reminds the Court that the polyDADMAC shipments measured 495

centipoise seconds (cps) at 20% concentration, when 1980 cps was represented and 1000

cps is the specification minimum (P.Br. 6-7); in summary, the shipments were woefully

out of specification. The statistical probability of such an error to have occurred three (3)

times by chance is only 3 X 10-17  0.0000000000000000315,16. Therefore, the probability

that the three (3) shipments were performed knowingly is 0.999999999999999716,17.

Therefore, it is statistically impossible that Hychem did not intend for Haase to rely and/or

be influenced by the false representations/omissions. Hychem and SNF intended to harm

Haase; and, they did18.

       As evidenced and argued by Haase, viscosity is a critical parameter of

polyDADMAC performance (P.Br. 7); therefore, it is without question that Hychem’s

acts are proximate cause of Haase’s loss of customers and income; and as viscosity is

determinative of molecular weight (Id.), it is without question that Hychem’s viscosity

false representations/omissions are a substantial factor, if not proximate cause, to

Haase’s damages (slander, sanction and costs) in the first federal trial; as the Hychem

viscosity false representations/omissions were the basis of the false representations/

omissions of SNF/WrightBrownClose, LLP (“Brown”) in the underlying Federal

15
      CR 2248, P.Br. App. Q, Expert Report of Dr. Robert Hill. 
16
   A probability of “0” reveals statistically that an event will not occur; while, a probability of “1”
   reveals statistically that an event will. A probability of 0.05 or less is indicative of an improbability;
   and, a probability of greater than 0.95 is indicative of probability. (Id.)
17
   There are two mutually exclusive and collectively exhaustive outcomes. The first is that the 3 out-
   of-specification shipments occurred by chance or mistake and the second is that the 3 occurred
   knowingly. Both probabilities add to 1. (Id.).
18
   Harris v. Am. Prot. Ins. Co., 158 S.W.3d 614, 629 (Tex. App.—Fort Worth 2005, no pet.) (citations
   omitted) (emphasis added); see also Ernst & Young, L.L.P. v. Pacific Mut. Life Ins. Co., 51 S.W.3d
573, 578–80 (Tex. 2001).


                                                                                                   Page 13
Complaint. Had the Hychem polyDADMAC shipped in specification, there would

have been no reason for James Stoll to coordinate testing. Were it not for the acts of

Hychem, Haase would not be damaged by either the federal sanction or his loss of

customers/income. “[Hychem] will be held to cause plaintiff’s injury only if the act or

omission is a substantial factor in bringing about the injury and without which no harm

would have been incurred. [Nixon v. Mr. Property Management Co., Inc., 690 S.W.2d
546, 549 (Tex. 1985)]. Reasonable people would regard Hychem’s acts as a cause.

“[Hychem’s] conduct is considered a substantial factor if it ‘had such an effect in

producing the harm as to lead reasonable people to regard it as a cause.’” [Lear

Siegler, Inc. v. Perez, 819 S.W.2d 470, 472 (Tex. 1991)].

B. Conspiracy is Well Evidenced.

   The essential elements of conspiracy are evidenced: “(1) a combination of two or

more persons; (2) an object to be accomplished (an unlawful purpose or a lawful

purpose by unlawful means); (3) a meeting of the minds on the object or course of

action; (4) one or more unlawful, overt acts; and (5) damages as the proximate result”

[Insurance Co. of N. Am. v. Morris, 981 S.W.2d 667, 675 (Tex. 1998)] (P.Br. 23-25).

R.Br. argues that there was no meeting of the minds. However, all conspiring parties

(SNF, Brown and Hychem) made the same false representations to harm Haase (P.Br.

23-25). All is while, it is statistically impossible for each party’s false representations

to have been made by chance (Supra); therefore, the false representations made by

each party were performed knowingly, where, a meeting of the minds was performed.




                                                                                   Page 14
Triplex Communications, Inc. v. Riley, 900 S.W.2d 716, 719 (Tex. 1995); see also,

Angelou v. African Overseas Union, 33 S.W.3d 269, 278–79 (Tex. App.—Houston

[14th Dist.] 2000, no pet.); Adams v. Petrade Intern., Inc., 754 S.W.2d 696, 717 (Tex.

App.—Houston [1st Dist.] 1988, writ denied).

C. Haase Has Valid Extortion/Exploitation/Slander Claims

      In P.Br., Haase evidences attempted extortion by co-conspirators SNF and Brown

to take from Haase his intellectual property (P.Br. 2 & 31-32).

      It is without question that the judicial process has been used to slander Haase (P.

Br. 26-30), as evidenced in the Memorandum, Opinion and Order of Judge Davis, June

2007 (P.Br. App. J).

      As neither 585 cps, nor 495 cps at 20% concentration in water (viscosity of

Hychem misrepresented/out-of-specification polyDADMAC), can be greater than

1,000 cps (SNF product viscosity specification) nor about 1980 cps (Hychem viscosity

certificate of analysis)(P.Br. p. 6-7), it is impossible by third (3rd) grade arithmetic

that the misrepresented/out-of-specification polyDADMAC was as represented by

Hychem to Moon or as represented by SNF and Brown in the underlying Federal

Complaint19. Further, it is without question that acts of Hychem, SNF and Brown

were intentional; as, it is statistically impossible for the events (acts) to have happened

by chance (Supra); therefore, the events (acts) of Hychem, SNF and Brown were

intentional. A goal of Hychem, SNF and Brown has been to slander Haase; and, to use


19
     ClearValue, Inc. and Haase v. Pearl River Polymers, Inc,, et al., 6:07-cv-197 in the Eastern District
     of Texas.


                                                                                                Page 15
a federal judge, Leonard Davis, to complete the slander, e.g. exploitation of the

judicial process.

   Slander of Haase, as performed by Hychem/SNF/Brown, was performed in an

exploitation of the judicial process to mislead district judge Leonard Davis with false

representations and omissions to write a Memorandum, Opinion and Order that would

harm Haase by slander. Exploitation was successful, as evidenced (P.Br. App. J).

   Haase filed a claim for slander in his Original Petition (CR 015) September 18, 2009,

just 87 days after CAFC 07-1487 Mandate, June 23, 2009. “For the purposes of

application of limitations statute, a cause of action accrues when facts come into

existence authorizing a claimant to seek a judicial remedy, and the aggrieved party knows

or should know of the existence of these facts” [Sharpe v. Roman Catholic Diocese of

Dallas, 97 S.W.3d 791, 795 (Tex. App.-Dallas 2003, pet. denied)]. While, 07-1487

Ruling was necessary for Haase to have a slander claim; as, the 07-1487 Ruling (P.Br.

App. L) demonstrates the slanderous components of the June 2007 Memorandum,

Opinion and Order of Judge Davis (P.Br. App. J) to be in error, as argued previous (P.Br.

33-34); “truth is an affirmative defense to slander” [Randall’s Food Mkts., Inc. v. Johnson,

891 S.W.2d 640 (Tex. 1995)].

   Regardless, in a federal action, exploitation of the judicial process is a form of Fraud-

Upon-the-Court1 that comprises false representations and omissions before the court to

mislead. There is no federal statute of limitations for exploitation of the judicial process,

nor Fraud-Upon-the-Court.




                                                                                    Page 16
   Even though R.Br. attempts to tie slander of Haase to TX Limitations Statutes, Haase

was timely (Supra); while under the correct claim, as filed by Haase, exploitation of the

judicial process, there is no statute of limitations.

                                  VII. Haase Is Damaged

   R.Br. repeatedly argues that Haase has not been damaged. In strong contrast,

Haase has been significantly damaged in that:

   1) Haase is now sanctioned $121,107 and must pay costs of $115,491 (CR 2285),
      where the sanction and court costs are a direct result of testing performed on
      Hychem misrepresented/out-of-specification polyDADMAC.

   2) Haase lost customers that provided him an income (CR 2284).

   3) Haase has been slandered due to acts of Hychem co-conspirators (SNF/Brown)
      in the underlying Federal Complaint; acts that were enabled by Hychem
      misrepresented/out-of-specification polyDADMAC (CR 2284), from which:

       4) Haase has been unable to prosecute his patents that are valued over
          $20,000,000 (CR 2285).

       5) Haase has been unable to commercialize his patents, where
          commercialization is valued over $100,000,000 (CR 2285).

       6) Haase has been unable to enforce his patent rights that are valued over $1
          billion (CR 2285).

An expert damage model prepared by Dr. Robert Hill has Haase’s damages in excess of

$20,000,000,000 (CR 2520).

                               Summary and Conclusions

   Haase has properly traversed every argument in the R.Br.




                                                                                Page 17
   In P.Br. and Rp.Br., Haase provides a genuine material fact in support of each

element of each claim13. Where respectfully, the Court is to evaluate the evidence in a

light that is most favorable to Haase14. These material facts traverse summary judgment.

   Further, in P.Br., Haase presents federal rulings per the laws of Supremacy and of

the Case, that in combination with material evidence, traverse summary judgment.

                                            PAYER

   Haase prays that the Court Reverse and Remand for a trial on the merits.

   As Haase I comprises issues of Fraud-Upon-the-Court, which have no statute of

limitation, Haase prays that the Court Reverse and Remand Haase I along with the

instant appeal for a trial on the merits.



                                                    Respectfully submitted,




                                                    Richard Haase, Pro Se’
                                                    4402 Ringrose Drive
                                                    Missouri City, Texas 77459
                                                    Phone: 281-261-9543
                                                    Richard.Haase@clearvalue.com




                                                                                 Page 18
                            CERTIFICATE OF SERVICE


I certify that a copy of the foregoing was served on Appellee, through counsel of record,
Mr. John Johnson, Esq. and Richard L. Tate, as presented below:



Mr. John W. Johnson, Esq.
Creighton, Fox, Johnson & Mills, PLLC
P.O. Box 5607
Beaumont, Texas 77726
By e-mail – jwj@cfjmlaw.com


Richard L. Tate, Esq.
Tate, Moeher & King, LLP
206 S. Second Street
Richmond, Texas 77469
By e-mail – rltate@tate-law.com




                                          _______________________
                                          Richard Alan Haase, Pro Se’

                                          Richard Alan Haase
                                          4402 Ringrose Drive
                                          Missouri City, Texas 77459
                                          Phone: (281) 261-9543
                                          Richard.Haase@clearvalue.com




                                                                                Page 19
                            No. 14-14-785-CV

RICHARD ALAN HAASE;               §     IN THE TEXAS FOURTEENTH
     Plaintiff, Appellant         §
                                  §
      Vs.                         §     COURT OF APPEALS
                                  §
HYCHEM, INC.;                     §
    Defendant, Appellee           §     HOUSTON, TEXAS


                    APPELLANT’S PRINCIPAL BRIEF



                              APPENDIX




                                                            Page 20
                            No. 14-14-785-CV

RICHARD ALAN HAASE;               §     IN THE TEXAS FOURTEENTH
     Plaintiff, Appellant         §
                                  §
      Vs.                         §     COURT OF APPEALS
                                  §
HYCHEM, INC.;                     §
    Defendant, Appellee           §     HOUSTON, TEXAS


                       APPELLANT’S REPLY BRIEF



                             APPENDIX 9




                                                            Page 21
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

   
                                                        
                                                    BUSINESS AND COMMERCE CODE

                                              TITLE 1. UNIFORM COMMERCIAL CODE

                                                             CHAPTER 2. SALES

       SUBCHAPTER A. SHORT TITLE, GENERAL CONSTRUCTION AND SUBJECT MATTER

       Sec. 2.101.  SHORT TITLE.  This chapter may be cited as Uniform 
  Commercial Code­­Sales.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.102.  SCOPE;  CERTAIN SECURITY AND OTHER TRANSACTIONS 
  EXCLUDED FROM THIS CHAPTER.  Unless the context otherwise requires, 
  this chapter applies to transactions in goods;  it does not apply to 
  any transaction which although in the form of an unconditional 
  contract to sell or present sale is intended to operate only as a 
  security transaction nor does this chapter impair or repeal any 
  statute regulating sales to consumers, farmers or other specified 
  classes of buyers.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


             Sec. 2.103.  DEFINITIONS AND INDEX OF DEFINITIONS.  (a)  In this 
  chapter unless the context otherwise requires
           (1)  "Buyer" means a person who buys or contracts to buy 
  goods.
           (2)  Reserved.
                       (3)  "Receipt" of goods means taking physical possession of 
  them.
                       (4)  "Seller" means a person who sells or contracts to sell 
  goods.
       (b)  Other definitions applying to this chapter or to specified 
  subchapters thereof, and the sections in which they appear are:
                       "Acceptance".  Section 2.606.
                       "Banker's credit".  Section 2.325.
                       "Between merchants".  Section 2.104.
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            1/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

                       "Cancellation".  Section 2.106(d).
                       "Commercial unit".  Section 2.105.
                       "Confirmed credit".  Section 2.325.
                       "Conforming to contract".  Section 2.106.
                       "Contract for sale".  Section 2.106.
                       "Cover".  Section 2.712.
                       "Entrusting".  Section 2.403.
                       "Financing agency".  Section 2.104.
                       "Future goods".  Section 2.105.
                       "Goods".  Section 2.105.
                       "Identification".  Section 2.501.
                       "Installment contract".  Section 2.612.
           "Letter of credit".  Section 2.325.
           "Lot".  Section 2.105.
           "Merchant".  Section 2.104.
           "Overseas".  Section 2.323.
           "Person in position of seller".  Section 2.707.
           "Present sale".  Section 2.106.
           "Sale".  Section 2.106.
           "Sale on approval".  Section 2.326.
           "Sale or return".  Section 2.326.
           "Termination".  Section 2.106.
       (c)  The following definitions in other chapters apply to this 
  chapter:
           "Check".  Section 3.104.
           "Consignee".  Section 7.102.
           "Consignor".  Section 7.102.
           "Consumer goods".  Section 9.102.
                 "Control".  Section 7.106.
                 "Dishonor".  Section 3.502.
                 "Draft".  Section 3.104.
             (d)  In addition Chapter 1 contains general definitions and 
  principles of construction and interpretation applicable throughout 
  this chapter.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.  
  Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.14, eff. July 1, 
  2001;  Acts 2003, 78th Leg., ch. 542, Sec. 2, eff. Sept. 1, 2003.

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            2/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  Amended by: 
       Acts 2005, 79th Leg., Ch. 122 (S.B. 1593), Sec. 3, eff. September 
  1, 2005.


       Sec. 2.104.  DEFINITIONS:  "MERCHANT";  "BETWEEN MERCHANTS";  
  "FINANCING AGENCY".  (a)  "Merchant" means a person who deals in goods 
  of the kind or otherwise by his occupation holds himself out as having 
  knowledge or skill peculiar to the practices or goods involved in the 
  transaction or to whom such knowledge or skill may be attributed by 
  his employment of an agent or broker or other intermediary who by his 
  occupation holds himself out as having such knowledge or skill.
       (b)  "Financing agency" means a bank, finance company or other 
  person who in the ordinary course of business makes advances against 
  goods or documents of title or who by arrangement with either the 
  seller or the buyer intervenes in ordinary course to make or collect 
  payment due or claimed under the contract for sale, as by purchasing 
  or paying the seller's draft or making advances against it or by 
  merely taking it for collection whether or not documents of title 
  accompany or are associated with the draft.  "Financing agency" 
  includes also a bank or other person who similarly intervenes between 
  persons who are in the position of seller and buyer in respect to the 
  goods (Section 2.707).
       (c)  "Between merchants" means in any transaction with respect to 
  which both parties are chargeable with the knowledge or skill of 
  merchants.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.
  Amended by: 
       Acts 2005, 79th Leg., Ch. 122 (S.B. 1593), Sec. 4, eff. September 
  1, 2005.


       Sec. 2.105.  DEFINITIONS:  TRANSFERABILITY;  "GOODS";  "FUTURE" 
  GOODS;  "LOT";  "COMMERCIAL UNIT".  (a)  "Goods" means all things 
  (including specially manufactured goods) which are movable at the time 
  of identification to the contract for sale other than the money in 
  which the price is to be paid, investment securities (Chapter 8) and 
  things in action.  "Goods" also includes the unborn young of animals 
  and growing crops and other identified things attached to realty as 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            3/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  described in the section on goods to be severed from realty (Section 
  2.107).
       (b)  Goods must be both existing and identified before any 
  interest in them can pass.  Goods which are not both existing and 
  identified are "future" goods.  A purported present sale of future 
  goods or of any interest therein operates as a contract to sell.
       (c)  There may be a sale of a part interest in existing 
  identified goods.
       (d)  An undivided share in an identified bulk of fungible goods 
  is sufficiently identified to be sold although the quantity of the 
  bulk is not determined.  Any agreed proportion of such a bulk or any 
  quantity thereof agreed upon by number, weight or other measure may to 
  the extent of the seller's interest in the bulk be sold to the buyer 
  who then becomes an owner in common.
       (e)  "Lot" means a parcel or a single article which is the 
  subject matter of a separate sale or delivery, whether or not it is 
  sufficient to perform the contract.
       (f)  "Commercial unit" means such a unit of goods as by 
  commercial usage is a single whole for purposes of sale and division 
  of which materially impairs its character or value on the market or in 
  use.  A commercial unit may be a single article (as a machine) or a 
  set of articles (as a suite of furniture or an assortment of sizes) or 
  a quantity (as a bale, gross, or carload) or any other unit treated in 
  use or in the relevant market as a single whole.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.106.  DEFINITIONS:  "CONTRACT";  "AGREEMENT";  "CONTRACT 
  FOR SALE";  "SALE";  "PRESENT SALE";  "CONFORMING" TO CONTRACT;  
  "TERMINATION";  "CANCELLATION".  (a)  In this chapter unless the 
  context otherwise requires "contract" and "agreement" are limited to 
  those relating to the present or future sale of goods.  "Contract for 
  sale" includes both a present sale of goods and a contract to sell 
  goods at a future time.  A "sale" consists in the passing of title 
  from the seller to the buyer for a price (Section 2.401).  A "present 
  sale" means a sale which is accomplished by the making of the 
  contract.
       (b)  Goods or conduct including any part of a performance are 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            4/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  "conforming" or conform to the contract when they are in accordance 
  with the obligations under the contract.
       (c)  "Termination" occurs when either party pursuant to a power 
  created by agreement or law puts an end to the contract otherwise than 
  for its breach.  On "termination" all obligations which are still 
  executory on both sides are discharged but any right based on prior 
  breach or performance survives.
       (d)  "Cancellation" occurs when either party puts an end to the 
  contract for breach by the other and its effect is the same as that of 
  "termination" except that the cancelling party also retains any remedy 
  for breach of the whole contract or any unperformed balance.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.107.  GOODS TO BE SEVERED FROM REALTY:  RECORDING.  (a)  A 
  contract for the sale of minerals or the like (including oil and gas) 
  or a structure or its materials to be removed from realty is a 
  contract for the sale of goods within this chapter if they are to be 
  severed by the seller but until severance a purported present sale 
  thereof which is not effective as a transfer of an interest in land is 
  effective only as a contract to sell.
       (b)  A contract for the sale apart from the land of growing crops 
  or other things attached to realty and capable of severance without 
  material harm thereto but not described in Subsection (a) or of timber 
  to be cut is a contract for the sale of goods within this chapter 
  whether the subject matter is to be severed by the buyer or by the 
  seller even though it forms part of the realty at the time of 
  contracting, and the parties can by identification effect a present 
  sale before severance.
       (c)  The provisions of this section are subject to any third 
  party rights provided by the law relating to realty records, and the 
  contract for sale may be executed and recorded as a document 
  transferring an interest in land and shall then constitute notice to 
  third parties of the buyer's rights under the contract for sale.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.  
  Amended by Acts 1973, 63rd Leg., p. 998, ch. 400, Sec. 3, eff. Jan. 1, 
  1974.

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            5/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES


                SUBCHAPTER B. FORM, FORMATION AND READJUSTMENT OF CONTRACT

       Sec. 2.201.  FORMAL REQUIREMENTS;  STATUTE OF FRAUDS.  (a)  
  Except as otherwise provided in this section a contract for the sale 
  of goods for the price of $500 or more is not enforceable by way of 
  action or defense unless there is some writing sufficient to indicate 
  that a contract for sale has been made between the parties and signed 
  by the party against whom enforcement is sought or by his authorized 
  agent or broker.  A writing is not insufficient because it omits or 
  incorrectly states a term agreed upon but the contract is not 
  enforceable under this paragraph beyond the quantity of goods shown in 
  such writing.
       (b)  Between merchants if within a reasonable time a writing in 
  confirmation of the contract and sufficient against the sender is 
  received and the party receiving it has reason to know its contents, 
  it satisfies the requirements of Subsection (a) against such party 
  unless written notice of objection to its contents is given within ten 
  days after it is received.
       (c)  A contract which does not satisfy the requirements of 
  Subsection (a) but which is valid in other respects is enforceable
           (1)  if the goods are to be specially manufactured for the 
  buyer and are not suitable for sale to others in the ordinary course 
  of the seller's business and the seller, before notice of repudiation 
  is received and under circumstances which reasonably indicate that the 
  goods are for the buyer, has made either a substantial beginning of 
  their manufacture or commitments for their procurement;  or
           (2)  if the party against whom enforcement is sought admits 
  in his pleading, testimony or otherwise in court that a contract for 
  sale was made, but the contract is not enforceable under this 
  provision beyond the quantity of goods admitted;  or
           (3)  with respect to goods for which payment has been made 
  and accepted or which have been received and accepted (Section 2.606).

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.202.  FINAL WRITTEN EXPRESSION:  PAROL OR EXTRINSIC 
  EVIDENCE.  Terms with respect to which the confirmatory memoranda of 
  the parties agree or which are otherwise set forth in a writing 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            6/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  intended by the parties as a final expression of their agreement with 
  respect to such terms as are included therein may not be contradicted 
  by evidence of any prior agreement or of a contemporaneous oral 
  agreement but may be explained or supplemented
           (1)  by course of performance, course of dealing, or usage of 
  trade (Section 1.303);  and
           (2)  by evidence of consistent additional terms unless the 
  court finds the writing to have been intended also as a complete and 
  exclusive statement of the terms of the agreement.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.  
  Amended by Acts 2003, 78th Leg., ch. 542, Sec. 3, eff. Sept. 1, 2003.


       Sec. 2.203.  SEALS INOPERATIVE.  The affixing of a seal to a 
  writing evidencing a contract for sale or an offer to buy or sell 
  goods does not constitute the writing a sealed instrument and the law 
  with respect to sealed instruments does not apply to such a contract 
  or offer.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.204.  FORMATION IN GENERAL.  (a)  A contract for sale of 
  goods may be made in any manner sufficient to show agreement, 
  including conduct by both parties which recognizes the existence of 
  such a contract.
       (b)  An agreement sufficient to constitute a contract for sale 
  may be found even though the moment of its making is undetermined.
       (c)  Even though one or more terms are left open a contract for 
  sale does not fail for indefiniteness if the parties have intended to 
  make a contract and there is a reasonably certain basis for giving an 
  appropriate remedy.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.205.  FIRM OFFERS.  An offer by a merchant to buy or sell 
  goods in a signed writing which by its terms gives assurance that it 
  will be held open is not revocable, for lack of consideration, during 
  the time stated or if no time is stated for a reasonable time, but in 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            7/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  no event may such period of irrevocability exceed three months;  but 
  any such term of assurance on a form supplied by the offeree must be 
  separately signed by the offeror.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.206.  OFFER AND ACCEPTANCE IN FORMATION OF CONTRACT.  (a)  
  Unless otherwise unambiguously indicated by the language or 
  circumstances
           (1)  an offer to make a contract shall be construed as 
  inviting acceptance in any manner and by any medium reasonable in the 
  circumstances;
           (2)  an order or other offer to buy goods for prompt or 
  current shipment shall be construed as inviting acceptance either by a 
  prompt promise to ship or by the prompt or current shipment of 
  conforming or non­conforming goods, but such a shipment of non­
  conforming goods does not constitute an acceptance if the seller 
  seasonably notifies the buyer that the shipment is offered only as an 
  accommodation to the buyer.
       (b)  Where the beginning of a requested performance is a 
  reasonable mode of acceptance an offeror who is not notified of 
  acceptance within a reasonable time may treat the offer as having 
  lapsed before acceptance.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


             Sec. 2.207.  ADDITIONAL TERMS IN ACCEPTANCE OR CONFIRMATION.  (a)  
  A definite and seasonable expression of acceptance or a written 
  confirmation which is sent within a reasonable time operates as an 
  acceptance even though it states terms additional to or different from 
  those offered or agreed upon, unless acceptance is expressly made 
  conditional on assent to the additional or different terms.
       (b)  The additional terms are to be construed as proposals for 
  addition to the contract.  Between merchants such terms become part of 
  the contract unless:
           (1)  the offer expressly limits acceptance to the terms of 
  the offer;
           (2)  they materially alter it;  or

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            8/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

           (3)  notification of objection to them has already been given 
  or is given within a reasonable time after notice of them is received.
       (c)  Conduct by both parties which recognizes the existence of a 
  contract is sufficient to establish a contract for sale although the 
  writings of the parties do not otherwise establish a contract.  In 
  such case the terms of the particular contract consist of those terms 
  on which the writings of the parties agree, together with any 
  supplementary terms incorporated under any other provisions of this 
  title.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


             Sec. 2.209.  MODIFICATION, RESCISSION AND WAIVER.  (a)  An 
  agreement modifying a contract within this chapter needs no 
  consideration to be binding.
       (b)  A signed agreement which excludes modification or rescission 
  except by a signed writing cannot be otherwise modified or rescinded, 
  but except as between merchants such a requirement on a form supplied 
  by the merchant must be separately signed by the other party.
       (c)  The requirements of the statute of frauds section of this 
  chapter (Section 2.201) must be satisfied if the contract as modified 
  is within its provisions.
       (d)  Although an attempt at modification or rescission does not 
  satisfy the requirements of Subsection (b) or (c) it can operate as a 
  waiver.
       (e)  A party who has made a waiver affecting an executory portion 
  of the contract may retract the waiver by reasonable notification 
  received by the other party that strict performance will be required 
  of any term waived, unless the retraction would be unjust in view of a 
  material change of position in reliance on the waiver.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.210.  DELEGATION OF PERFORMANCE;  ASSIGNMENT OF RIGHTS.  
  (a)  A party may perform his duty through a delegate unless otherwise 
  agreed or unless the other party has a substantial interest in having 
  his original promisor perform or control the acts required by the 
  contract.  No delegation of performance relieves the party delegating 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            9/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  of any duty to perform or any liability for breach.
       (b)  Unless otherwise agreed all rights of either seller or buyer 
  can be assigned except where the assignment would materially change 
  the duty of the other party, or increase materially the burden or risk 
  imposed on him by his contract, or impair materially his chance of 
  obtaining return performance.  A right to damages for breach of the 
  whole contract or a right arising out of the assignor's due 
  performance of his entire obligation can be assigned despite agreement 
  otherwise.
       (c)  The creation, attachment, perfection, or enforcement of a 
  security interest in the seller's interest under a contract is not a 
  transfer that materially changes the duty of or increases materially 
  the burden or risk imposed on the buyer or impairs materially the 
  buyer's chance of obtaining return performance within the purview of 
  Subsection (b) unless, and then only to the extent that, enforcement 
  actually results in a delegation of material performance of the 
  seller.  Even in that event, the creation, attachment, perfection, and 
  enforcement of the security interest remain effective, but (i) the 
  seller is liable to the buyer for damages caused by the delegation to 
  the extent that the damages could not reasonably be prevented by the 
  buyer, and (ii) a court having jurisdiction may grant other 
  appropriate relief, including cancellation of the contract for sale or 
  an injunction against enforcement of the security interest or 
  consummation of the enforcement.
       (d)  Unless the circumstances indicate the contrary a prohibition 
  of assignment of "the contract" is to be construed as barring only the 
  delegation to the assignee of the assignor's performance.
       (e)  An assignment of "the contract" or of "all my rights under 
  the contract" or an assignment in similar general terms is an 
  assignment of rights and unless the language or the circumstances (as 
  in an assignment for security) indicate the contrary, it is a 
  delegation of performance of the duties of the assignor and its 
  acceptance by the assignee constitutes a promise by him to perform 
  those duties.  This promise is enforceable by either the assignor or 
  the other party to the original contract.
       (f)  The other party may treat any assignment which delegates 
  performance as creating reasonable grounds for insecurity and may 
  without prejudice to his rights against the assignor demand assurances 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            10/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  from the assignee (Section 2.609).

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.  
  Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.15, eff. July 1, 
  2001.


             SUBCHAPTER C. GENERAL OBLIGATION AND CONSTRUCTION OF CONTRACT

       Sec. 2.301.  GENERAL OBLIGATIONS OF PARTIES.  The obligation of 
  the seller is to transfer and deliver and that of the buyer is to 
  accept and pay in accordance with the contract.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.302.  UNCONSCIONABLE CONTRACT OR CLAUSE.  (a)  If the 
  court as a matter of law finds the contract or any clause of the 
  contract to have been unconscionable at the time it was made the court 
  may refuse to enforce the contract, or it may enforce the remainder of 
  the contract without the unconscionable clause, or it may so limit the 
  application of any unconscionable clause as to avoid any 
  unconscionable result.
       (b)  When it is claimed or appears to the court that the contract 
  or any clause thereof may be unconscionable the parties shall be 
  afforded a reasonable opportunity to present evidence as to its 
  commercial setting, purpose and effect to aid the court in making the 
  determination.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.303.  ALLOCATION OR DIVISION OF RISKS.  Where this chapter 
  allocates a risk or a burden as between the parties "unless otherwise 
  agreed", the agreement may not only shift the allocation but may also 
  divide the risk or burden.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.304.  PRICE PAYABLE IN MONEY, GOODS, REALTY, OR OTHERWISE.  
  (a)  The price can be made payable in money or otherwise.  If it is 
  payable in whole or in part in goods each party is a seller of the 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            11/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  goods which he is to transfer.
       (b)  Even though all or part of the price is payable in an 
  interest in realty the transfer of the goods and the seller's 
  obligations with reference to them are subject to this chapter, but 
  not the transfer of the interest in realty or the transferor's 
  obligations in connection therewith.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


             Sec. 2.305.  OPEN PRICE TERM.  (a)  The parties if they so intend 
  can conclude a contract for sale even though the price is not settled.  
  In such a case the price is a reasonable price at the time for 
  delivery if
           (1)  nothing is said as to price;  or
           (2)  the price is left to be agreed by the parties and they 
  fail to agree;  or
           (3)  the price is to be fixed in terms of some agreed market 
  or other standard as set or recorded by a third person or agency and 
  it is not so set or recorded.
       (b)  A price to be fixed by the seller or by the buyer means a 
  price for him to fix in good faith.
       (c)  When a price left to be fixed otherwise than by agreement of 
  the parties fails to be fixed through fault of one party the other may 
  at his option treat the contract as cancelled or himself fix a 
  reasonable price.
       (d)  Where, however, the parties intend not to be bound unless 
  the price be fixed or agreed and it is not fixed or agreed there is no 
  contract.  In such a case the buyer must return any goods already 
  received or if unable so to do must pay their reasonable value at the 
  time of delivery and the seller must return any portion of the price 
  paid on account.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.306.  OUTPUT, REQUIREMENTS AND EXCLUSIVE DEALINGS.  (a)  A 
  term which measures the quantity by the output of the seller or the 
  requirements of the buyer means such actual output or requirements as 
  may occur in good faith, except that no quantity unreasonably 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            12/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  disproportionate to any stated estimate or in the absence of a stated 
  estimate to any normal or otherwise comparable prior output or 
  requirements may be tendered or demanded.
       (b)  A lawful agreement by either the seller or the buyer for 
  exclusive dealing in the kind of goods concerned imposes unless 
  otherwise agreed an obligation by the seller to use best efforts to 
  supply the goods and by the buyer to use best efforts to promote their 
  sale.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


             Sec. 2.307.  DELIVERY IN SINGLE LOT OR SEVERAL LOTS.  Unless 
  otherwise agreed all goods called for by a contract for sale must be 
  tendered in a single delivery and payment is due only on such tender 
  but where the circumstances give either party the right to make or 
  demand delivery in lots the price if it can be apportioned may be 
  demanded for each lot.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.308.  ABSENCE OF SPECIFIED PLACE FOR DELIVERY.  Unless 
  otherwise agreed
           (1)  the place for delivery of goods is the seller's place of 
  business or if he has none his residence;  but
           (2)  in a contract for sale of identified goods which to the 
  knowledge of the parties at the time of contracting are in some other 
  place, that place is the place for their delivery;  and
           (3)  documents of title may be delivered through customary 
  banking channels.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


             Sec. 2.309.  ABSENCE OF SPECIFIC TIME PROVISIONS;  NOTICE OF 
  TERMINATION.  (a)  The time for shipment or delivery or any other 
  action under a contract if not provided in this chapter or agreed upon 
  shall be a reasonable time.
       (b)  Where the contract provides for successive performances but 
  is indefinite in duration it is valid for a reasonable time but unless 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            13/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  otherwise agreed may be terminated at any time by either party.
       (c)  Termination of a contract by one party except on the 
  happening of an agreed event requires that reasonable notification be 
  received by the other party and an agreement dispensing with 
  notification is invalid if its operation would be unconscionable.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.310.  OPEN TIME FOR PAYMENT OR RUNNING OF CREDIT; 
  AUTHORITY TO SHIP UNDER RESERVATION.  Unless otherwise agreed
           (1)  payment is due at the time and place at which the buyer 
  is to receive the goods even though the place of shipment is the place 
  of delivery; and
           (2)  if the seller is authorized to send the goods he may 
  ship them under reservation, and may tender the documents of title, 
  but the buyer may inspect the goods after their arrival before payment 
  is due unless such inspection is inconsistent with the terms of the 
  contract (Section 2.513); and
           (3)  if delivery is authorized and made by way of documents 
  of title otherwise than by Subdivision (2) then payment is due 
  regardless of where the goods are to be received:
               (A)  at the time and place at which the buyer is to 
  receive delivery of the tangible documents; or
               (B)  at the time the buyer is to receive delivery of the 
  electronic documents and at the seller's place of business or if none, 
  the seller's residence; and
           (4)  where the seller is required or authorized to ship the 
  goods on credit the credit period runs from the time of shipment but 
  post­dating the invoice or delaying its dispatch will correspondingly 
  delay the starting of the credit period.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.
  Amended by: 
       Acts 2005, 79th Leg., Ch. 122 (S.B. 1593), Sec. 5, eff. September 
  1, 2005.


       Sec. 2.311.  OPTIONS AND COOPERATION RESPECTING PERFORMANCE.  (a)  
  An agreement for sale which is otherwise sufficiently definite 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            14/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  (Subsection (c) of Section 2.204) to be a contract is not made invalid 
  by the fact that it leaves particulars of performance to be specified 
  by one of the parties.  Any such specification must be made in good 
  faith and within limits set by commercial reasonableness.
       (b)  Unless otherwise agreed specifications relating to 
  assortment of the goods are at the buyer's option and except as 
  otherwise provided in Subsections (a)(3) and (c) of Section 2.319 
  specifications or arrangements relating to shipment are at the 
  seller's option.
       (c)  Where such specification would materially affect the other 
  party's performance but is not seasonably made or where one party's 
  cooperation is necessary to the agreed performance of the other but is 
  not seasonably forthcoming, the other party in addition to all other 
  remedies
           (1)  is excused for any resulting delay in his own 
  performance;  and
           (2)  may also either proceed to perform in any reasonable 
  manner or after the time for a material part of his own performance 
  treat the failure to specify or to cooperate as a breach by failure to 
  deliver or accept the goods.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.312.  WARRANTY OF TITLE AND AGAINST INFRINGEMENT;  BUYER'S 
  OBLIGATION AGAINST INFRINGEMENT.  (a)  Subject to Subsection (b) there 
  is in a contract for sale a warranty by the seller that
           (1)  the title conveyed shall be good, and its transfer 
  rightful;  and
           (2)  the goods shall be delivered free from any security 
  interest or other lien or encumbrance of which the buyer at the time 
  of contracting has no knowledge.
       (b)  A warranty under Subsection (a) will be excluded or modified 
  only by specific language or by circumstances which give the buyer 
  reason to know that the person selling does not claim title in himself 
  or that he is purporting to sell only such right or title as he or a 
  third person may have.
       (c)  Unless otherwise agreed a seller who is a merchant regularly 
  dealing in goods of the kind warrants that the goods shall be 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            15/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  delivered free of the rightful claim of any third person by way of 
  infringement or the like but a buyer who furnishes specifications to 
  the seller must hold the seller harmless against any such claim which 
  arises out of compliance with the specifications.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.313.  EXPRESS WARRANTIES BY AFFIRMATION, PROMISE, 
  DESCRIPTION, SAMPLE.  (a)  Express warranties by the seller are 
  created as follows:
           (1)  Any affirmation of fact or promise made by the seller to 
  the buyer which relates to the goods and becomes part of the basis of 
  the bargain creates an express warranty that the goods shall conform 
  to the affirmation or promise.
           (2)  Any description of the goods which is made part of the 
  basis of the bargain creates an express warranty that the goods shall 
  conform to the description.
           (3)  Any sample or model which is made part of the basis of 
  the bargain creates an express warranty that the whole of the goods 
  shall conform to the sample or model.
       (b)  It is not necessary to the creation of an express warranty 
  that the seller use formal words such as "warrant" or "guarantee" or 
  that he have a specific intention to make a warranty, but an 
  affirmation merely of the value of the goods or a statement purporting 
  to be merely the seller's opinion or commendation of the goods does 
  not create a warranty.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.314.  IMPLIED WARRANTY:  MERCHANTABILITY;  USAGE OF TRADE.  
  (a)  Unless excluded or modified (Section 2.316), a warranty that the 
  goods shall be merchantable is implied in a contract for their sale if 
  the seller is a merchant with respect to goods of that kind.  Under 
  this section the serving for value of food or drink to be consumed 
  either on the premises or elsewhere is a sale.
       (b)  Goods to be merchantable must be at least such as
           (1)  pass without objection in the trade under the contract 
  description;  and

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            16/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

           (2)  in the case of fungible goods, are of fair average 
  quality within the description;  and
           (3)  are fit for the ordinary purposes for which such goods 
  are used;  and
           (4)  run, within the variations permitted by the agreement, 
  of even kind, quality and quantity within each unit and among all 
  units involved;  and
           (5)  are adequately contained, packaged, and labeled as the 
  agreement may require;  and
           (6)  conform to the promises or affirmations of fact made on 
  the container or label if any.
       (c)  Unless excluded or modified (Section 2.316) other implied 
  warranties may arise from course of dealing or usage of trade.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.315.  IMPLIED WARRANTY:  FITNESS FOR PARTICULAR PURPOSE.  
  Where the seller at the time of contracting has reason to know any 
  particular purpose for which the goods are required and that the buyer 
  is relying on the seller's skill or judgment to select or furnish 
  suitable goods, there is unless excluded or modified under the next 
  section an implied warranty that the goods shall be fit for such 
  purpose.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.316.  EXCLUSION OR MODIFICATION OF WARRANTIES.  (a)  Words 
  or conduct relevant to the creation of an express warranty and words 
  or conduct tending to negate or limit warranty shall be construed 
  wherever reasonable as consistent with each other;  but subject to the 
  provisions of this chapter on parol or extrinsic evidence (Section 
  2.202) negation or limitation is inoperative to the extent that such 
  construction is unreasonable.
       (b)  Subject to Subsection (c), to exclude or modify the implied 
  warranty of merchantability or any part of it the language must 
  mention merchantability and in case of a writing must be conspicuous, 
  and to exclude or modify any implied warranty of fitness the exclusion 
  must be by a writing and conspicuous.  Language to exclude all implied 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            17/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  warranties of fitness is sufficient if it states, for example, that 
  "There are no warranties which extend beyond the description on the 
  face hereof."
       (c)  Notwithstanding Subsection (b)
           (1)  unless the circumstances indicate otherwise, all implied 
  warranties are excluded by expressions like "as is", "with all faults" 
  or other language which in common understanding calls the buyer's 
  attention to the exclusion of warranties and makes plain that there is 
  no implied warranty;  and
           (2)  when the buyer before entering into the contract has 
  examined the goods or the sample or model as fully as he desired or 
  has refused to examine the goods there is no implied warranty with 
  regard to defects which an examination ought in the circumstances to 
  have revealed to him;  and
            (3)  an implied warranty can also be excluded or modified by 
  course of dealing or course of performance or usage of trade.
       (d)  Remedies for breach of warranty can be limited in accordance 
  with the provisions of this chapter on liquidation or limitation of 
  damages and on contractual modification of remedy (Sections 2.718 and 
  2.719).
       (e)  The implied warranties of merchantability and fitness shall 
  not be applicable to the furnishing of human blood, blood plasma, or 
  other human tissue or organs from a blood bank or reservoir of such 
  other tissues or organs.  Such blood, blood plasma or tissue or organs 
  shall not for the purpose of this Title be considered commodities 
  subject to sale or barter, but shall be considered as medical 
  services.
       (f)  The implied warranties of merchantability and fitness do not 
  apply to the sale or barter of livestock or its unborn young.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.  
  Amended by Acts 1979, 66th Leg., p. 190, ch. 99, Sec. 1, eff. May 2, 
  1979.


             Sec. 2.317.  CUMULATION AND CONFLICT OF WARRANTIES EXPRESS OR 
  IMPLIED.  Warranties whether express or implied shall be construed as 
  consistent with each other and as cumulative, but if such construction 
  is unreasonable the intention of the parties shall determine which 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            18/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  warranty is dominant.  In ascertaining that intention the following 
  rules apply:
           (1)  Exact or technical specifications displace an 
  inconsistent sample or model or general language of description.
           (2)  A sample from an existing bulk displaces inconsistent 
  general language of description.
           (3)  Express warranties displace inconsistent implied 
  warranties other than an implied warranty of fitness for a particular 
  purpose.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.318.  CHAPTER NEUTRAL ON QUESTION OF THIRD PARTY 
  BENEFICIARIES OF WARRANTIES OF QUALITY AND ON NEED FOR PRIVITY OF 
  CONTRACT.  This chapter does not provide whether anyone other than a 
  buyer may take advantage of an express or implied warranty of quality 
  made to the buyer or whether the buyer or anyone entitled to take 
  advantage of a warranty made to the buyer may sue a third party other 
  than the immediate seller for deficiencies in the quality of the 
  goods.  These matters are left to the courts for their determination.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.319.  F.O.B. AND F.A.S. TERMS.  (a)  Unless otherwise 
  agreed the term F.O.B. (which means "free on board") at a named place, 
  even though used only in connection with the stated price, is a 
  delivery term under which
           (1)  when the term is F.O.B. the place of shipment, the 
  seller must at that place ship the goods in the manner provided in 
  this chapter (Section 2.504) and bear the expense and risk of putting 
  them into the possession of the carrier;  or
           (2)  when the term is F.O.B. the place of destination, the 
  seller must at his own expense and risk transport the goods to that 
  place and there tender delivery of them in the manner provided in this 
  chapter (Section 2.503);
           (3)  when under either Subdivision (1) or (2) the term is 
  also F.O.B. vessel, car or other vehicle, the seller must in addition 
  at his own expense and risk load the goods on board.  If the term is 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            19/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  F.O.B. vessel the buyer must name the vessel and in an appropriate 
  case the seller must comply with the provisions of this chapter on the 
  form of bill of lading (Section 2.323).
       (b)  Unless otherwise agreed the term F.A.S. vessel (which means 
  "free alongside") at a named port, even though used only in connection 
  with the stated price, is a delivery term under which the seller must
           (1)  at his own expense and risk deliver the goods alongside 
  the vessel in the manner usual in that port or on a dock designated 
  and provided by the buyer;  and
           (2)  obtain and tender a receipt for the goods in exchange 
  for which the carrier is under a duty to issue a bill of lading.
       (c)  Unless otherwise agreed in any case falling within 
  Subsection (a)(1) or (3) or Subsection (b) the buyer must seasonably 
  give any needed instructions for making delivery, including when the 
  term is F.A.S. or F.O.B. the loading berth of the vessel and in an 
  appropriate case its name and sailing date.  The seller may treat the 
  failure of needed instructions as a failure of cooperation under this 
  chapter (Section 2.311).  He may also at his option move the goods in 
  any reasonable manner preparatory to delivery or shipment.
       (d)  Under the term F.O.B. vessel or F.A.S. unless otherwise 
  agreed the buyer must make payment against tender of the required 
  documents and the seller may not tender nor the buyer demand delivery 
  of the goods in substitution for the documents.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.320.  C.I.F. AND C. & F. TERMS.  (a)  The term C.I.F. 
  means that the price includes in a lump sum the cost of the goods and 
  the insurance and freight to the named destination.  The term C. & F. 
  or C.F. means that the price so includes cost and freight to the named 
  destination.
       (b)  Unless otherwise agreed and even though used only in 
  connection with the stated price and destination, the term C.I.F. 
  destination or its equivalent requires the seller at his own expense 
  and risk to
           (1)  put the goods into the possession of a carrier at the 
  port for shipment and obtain a negotiable bill or bills of lading 
  covering the entire transportation to the named destination;  and
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            20/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

           (2)  load the goods and obtain a receipt from the carrier 
  (which may be contained in the bill of lading) showing that the 
  freight has been paid or provided for;  and
           (3)  obtain a policy or certificate of insurance, including 
  any war risk insurance, of a kind and on terms then current at the 
  port of shipment in the usual amount, in the currency of the contract, 
  shown to cover the same goods covered by the bill of lading and 
  providing for payment of loss to the order of the buyer or for the 
  account of whom it may concern;  but the seller may add to the price 
  the amount of the premium for any such war risk insurance;  and
           (4)  prepare an invoice of the goods and procure any other 
  documents required to effect shipment or to comply with the contract;  
  and
           (5)  forward and tender with commercial promptness all the 
  documents in due form and with any indorsement necessary to perfect 
  the buyer's rights.
       (c)  Unless otherwise agreed the term C. & F. or its equivalent 
  has the same effect and imposes upon the seller the same obligations 
  and risks as a C.I.F. term except the obligation as to insurance.
       (d)  Under the term C.I.F. or C. & F. unless otherwise agreed the 
  buyer must make payment against tender of the required documents and 
  the seller may not tender nor the buyer demand delivery of the goods 
  in substitution for the documents.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.321.  C.I.F. OR C. & F.:  "NET LANDED WEIGHTS";  "PAYMENT 
  ON ARRIVAL";  WARRANTY OF CONDITION ON ARRIVAL.  Under a contract 
  containing a term C.I.F. or C. & F.
       (a)  Where the price is based on or is to be adjusted according 
  to "net landed weights", "delivered weights", "out turn" quantity or 
  quality or the like, unless otherwise agreed the seller must 
  reasonably estimate the price.  The payment due on tender of the 
  documents called for by the contract is the amount so estimated, but 
  after final adjustment of the price a settlement must be made with 
  commercial promptness.
       (b)  An agreement described in Subsection (a) or any warranty of 
  quality or condition of the goods on arrival places upon the seller 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            21/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  the risk of ordinary deterioration, shrinkage and the like in 
  transportation but has no effect on the place or time of 
  identification to the contract for sale or delivery or on the passing 
  of the risk of loss.
       (c)  Unless otherwise agreed where the contract provides for 
  payment on or after arrival of the goods the seller must before 
  payment allow such preliminary inspection as is feasible;  but if the 
  goods are lost delivery of the documents and payment are due when the 
  goods should have arrived.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.322.  DELIVERY "EX­SHIP".  (a)  Unless otherwise agreed a 
  term for delivery of goods "ex­ship" (which means from the carrying 
  vessel) or in equivalent language is not restricted to a particular 
  ship and requires delivery from a ship which has reached a place at 
  the named port of destination where goods of the kind are usually 
  discharged.
       (b)  Under such a term unless otherwise agreed
           (1)  the seller must discharge all liens arising out of the 
  carriage and furnish the buyer with a direction which puts the carrier 
  under a duty to deliver the goods;  and
           (2)  the risk of loss does not pass to the buyer until the 
  goods leave the ship's tackle or are otherwise properly unloaded.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.323.  FORM OF BILL OF LADING REQUIRED IN OVERSEAS 
  SHIPMENT;  "OVERSEAS".  (a)  Where the contract contemplates overseas 
  shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the 
  seller unless otherwise agreed must obtain a negotiable bill of lading 
  stating that the goods have been loaded on board or, in the case of a 
  term C.I.F. or C. & F., received for shipment.
       (b)  Where in a case within Subsection (a) a bill of lading has 
  been issued in a set of parts, unless otherwise agreed if the 
  documents are not to be sent from abroad the buyer may demand tender 
  of the full set;  otherwise only one part of the bill of lading need 
  be tendered.  Even if the agreement expressly requires a full set

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            22/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

           (1)  due tender of a single part is acceptable within the 
  provisions of this chapter on cure of improper delivery (Subsection 
  (a) of Section 2.508);  and
           (2)  even though the full set is demanded, if the documents 
  are sent from abroad the person tendering an incomplete set may 
  nevertheless require payment upon furnishing an indemnity which the 
  buyer in good faith deems adequate.
       (c)  A shipment by water or by air or a contract contemplating 
  such shipment is "overseas" insofar as by usage of trade or agreement 
  it is subject to the commercial, financing or shipping practices 
  characteristic of international deep water commerce.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.324.  "NO ARRIVAL, NO SALE" TERM.  Under a term "no 
  arrival, no sale" or terms of like meaning, unless otherwise agreed,
           (1)  the seller must properly ship conforming goods and if 
  they arrive by any means he must tender them on arrival but he assumes 
  no obligation that the goods will arrive unless he has caused the non­
  arrival;  and
           (2)  where without fault of the seller the goods are in part 
  lost or have so deteriorated as no longer to conform to the contract 
  or arrive after the contract time, the buyer may proceed as if there 
  had been casualty to identified goods (Section 2.613).

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.325.  "LETTER OF CREDIT" TERM; "CONFIRMED CREDIT".  (a)  
  Failure of the buyer seasonably to furnish an agreed letter of credit 
  is a breach of the contract for sale.
       (b)  The delivery to seller of a proper letter of credit suspends 
  the buyer's obligation to pay.  If the letter of credit is dishonored, 
  the seller may on seasonable notification to the buyer require payment 
  directly from him.
       (c)  Unless otherwise agreed the term "letter of credit" or 
  "banker's credit" in a contract for sale means an irrevocable credit 
  issued by a financing agency of good repute and, where the shipment is 
  overseas, of good international repute.  The term "confirmed credit" 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            23/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  means that the credit must also carry the direct obligation of such an 
  agency which does business in the seller's financial market.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


             Sec. 2.326.  SALE ON APPROVAL AND SALE OR RETURN;  RIGHTS OF 
  CREDITORS.  (a)  Unless otherwise agreed, if delivered goods may be 
  returned by the buyer even though they conform to the contract, the 
  transaction is
           (1)  a "sale on approval" if the goods are delivered 
  primarily for use, and
           (2)  a "sale or return" if the goods are delivered primarily 
  for resale.
       (b)  Goods held on approval are not subject to the claims of the 
  buyer's creditors until acceptance;  goods held on sale or return are 
  subject to such claims while in the buyer's possession.
       (c)  Any "or return" term of a contract for sale is to be treated 
  as a separate contract for sale within the statute of frauds section 
  of this chapter (Section 2.201) and as contradicting the sale aspect 
  of the contract within the provisions of this chapter on parol or 
  extrinsic evidence (Section 2.202).

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.  
  Amended by Acts 1977, 65th Leg., p. 1530, ch. 623, Sec. 4, eff. Aug. 
  29, 1977;  Acts 1999, 76th Leg., ch. 414, Sec. 2.16, eff. July 1, 
  2001.


       Sec. 2.327.  SPECIAL INCIDENTS OF SALE ON APPROVAL AND SALE OR 
  RETURN.  (a)  Under a sale on approval unless otherwise agreed
           (1)  although the goods are identified to the contract the 
  risk of loss and the title do not pass to the buyer until acceptance;  
  and
           (2)  use of the goods consistent with the purpose of trial is 
  not acceptance but failure seasonably to notify the seller of election 
  to return the goods is acceptance, and if the goods conform to the 
  contract acceptance of any part is acceptance of the whole;  and
           (3)  after due notification of election to return, the return 
  is at the seller's risk and expense but a merchant buyer must follow 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            24/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  any reasonable instructions.
       (b)  Under a sale or return unless otherwise agreed
           (1)  the option to return extends to the whole or any 
  commercial unit of the goods while in substantially their original 
  condition, but must be exercised seasonably;  and
                       (2)  the return is at the buyer's risk and expense.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.328.  SALE BY AUCTION.  (a)  In a sale by auction if goods 
  are put up in lots each lot is the subject of a separate sale.
       (b)  A sale by auction is complete when the auctioneer so 
  announces by the fall of the hammer or in other customary manner.  
  Where a bid is made while the hammer is falling in acceptance of a 
  prior bid the auctioneer may in his discretion reopen the bidding or 
  declare the goods sold under the bid on which the hammer was falling.
       (c)  Such a sale is with reserve unless the goods are in explicit 
  terms put up without reserve.  In an auction with reserve the 
  auctioneer may withdraw the goods at any time until he announces 
  completion of the sale.  In an auction without reserve, after the 
  auctioneer calls for bids on an article or lot, that article or lot 
  cannot be withdrawn unless no bid is made within a reasonable time.  
  In either case a bidder may retract his bid until the auctioneer's 
  announcement of completion of the sale, but a bidder's retraction does 
  not revive any previous bid.
       (d)  If the auctioneer knowingly receives a bid on the seller's 
  behalf or the seller makes or procures such a bid, and notice has not 
  been given that liberty for such bidding is reserved, the buyer may at 
  his option avoid the sale or take the goods at the price of the last 
  good faith bid prior to the completion of the sale.  This subsection 
  shall not apply to any bid at a forced sale.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


                  SUBCHAPTER D. TITLE, CREDITORS AND GOOD FAITH PURCHASERS

       Sec. 2.401.  PASSING OF TITLE;  RESERVATION FOR SECURITY;  
  LIMITED APPLICATION OF THIS SECTION.  Each provision of this chapter 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            25/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  with regard to the rights, obligations and remedies of the seller, the 
  buyer, purchasers or other third parties applies irrespective of title 
  to the goods except where the provision refers to such title.  Insofar 
  as situations are not covered by the other provisions of this chapter 
  and matters concerning title become material the following rules 
  apply:
       (a)  Title to goods cannot pass under a contract for sale prior 
  to their identification to the contract (Section 2.501), and unless 
  otherwise explicitly agreed the buyer acquires by their identification 
  a special property as limited by this title.  Any retention or 
  reservation by the seller of the title (property) in goods shipped or 
  delivered to the buyer is limited in effect to a reservation of a 
  security interest.  Subject to these provisions and to the provisions 
  of the chapter on Secured Transactions (Chapter 9), title to goods 
  passes from the seller to the buyer in any manner and on any 
  conditions explicitly agreed on by the parties.
       (b)  Unless otherwise explicitly agreed title passes to the buyer 
  at the time and place at which the seller completes his performance 
  with reference to the physical delivery of the goods, despite any 
  reservation of a security interest and even though a document of title 
  is to be delivered at a different time or place;  and in particular 
  and despite any reservation of a security interest by the bill of 
  lading
           (1)  if the contract requires or authorizes the seller to 
  send the goods to the buyer but does not require him to deliver them 
  at destination, title passes to the buyer at the time and place of 
  shipment;  but
           (2)  if the contract requires delivery at destination, title 
  passes on tender there.
       (c)  Unless otherwise explicitly agreed where delivery is to be 
  made without moving the goods,
           (1)  if the seller is to deliver a tangible document of 
  title, title passes at the time when and the place where he delivers 
  such documents and if the seller is to deliver an electronic document 
  of title, title passes when the seller delivers the document; or
           (2)  if the goods are at the time of contracting already 
  identified and no documents are to be delivered, title passes at the 
  time and place of contracting.
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            26/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

       (d)  A rejection or other refusal by the buyer to receive or 
  retain the goods, whether or not justified, or a justified revocation 
  of acceptance revests title to the goods in the seller.  Such 
  revesting occurs by operation of law and is not a "sale".

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.
  Amended by: 
       Acts 2005, 79th Leg., Ch. 122 (S.B. 1593), Sec. 6, eff. September 
  1, 2005.


       Sec. 2.402.  RIGHTS OF SELLER'S CREDITORS AGAINST SOLD GOODS.  
  (a)  Except as provided in Subsections (b) and (c), rights of 
  unsecured creditors of the seller with respect to goods which have 
  been identified to a contract for sale are subject to the buyer's 
  rights to recover the goods under this chapter (Sections 2.502 and 
  2.716).
       (b)  A creditor of the seller may treat a sale or an 
  identification of goods to a contract for sale as void if as against 
  him a retention of possession by the seller is fraudulent under any 
  rule of law of the state where the goods are situated, except that 
  retention of possession in good faith and current course of trade by a 
  merchant­seller for a commercially reasonable time after a sale or 
  identification is not fraudulent.
       (c)  Nothing in this chapter shall be deemed to impair the rights 
  of creditors of the seller
           (1)  under the provisions of the chapter on Secured 
  Transactions (Chapter 9);  or
           (2)  where identification to the contract or delivery is made 
  not in current course of trade but in satisfaction of or as security 
  for a pre­existing claim for money, security or the like and is made 
  under circumstances which under any rule of law of the state where the 
  goods are situated would apart from this chapter constitute the 
  transaction a fraudulent transfer or voidable preference.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.403.  POWER TO TRANSFER;  GOOD FAITH PURCHASE OF GOODS;  
  "ENTRUSTING".  (a)  A purchaser of goods acquires all title which his 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            27/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  transferor had or had power to transfer except that a purchaser of a 
  limited interest acquires rights only to the extent of the interest 
  purchased.  A person with voidable title has power to transfer a good 
  title to a good faith purchaser for value.  When goods have been 
  delivered under a transaction of purchase the purchaser has such power 
  even though
           (1)  the transferor was deceived as to the identity of the 
  purchaser, or
           (2)  the delivery was in exchange for a check which is later 
  dishonored, or
            (3)  it was agreed that the transaction was to be a "cash 
  sale", or
           (4)  the delivery was procured through fraud punishable as 
  larcenous under the criminal law.
       (b)  Any entrusting of possession of goods to a merchant who 
  deals in goods of that kind gives him power to transfer all rights of 
  the entruster to a buyer in ordinary course of business.
       (c)  "Entrusting" includes any delivery and any acquiescence in 
  retention of possession regardless of any condition expressed between 
  the parties to the delivery or acquiescence and regardless of whether 
  the procurement of the entrusting or the possessor's disposition of 
  the goods have been such as to be larcenous under the criminal law.
       (d)  The rights of other purchasers of goods and of lien 
  creditors are governed by the chapters on Secured Transactions 
  (Chapter 9) and Documents of Title (Chapter 7).

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.  
  Amended by Acts 1993, 73rd Leg., ch. 570, Sec. 3, eff. Sept. 1, 1993.


                                                     SUBCHAPTER E. PERFORMANCE

       Sec. 2.501.  INSURABLE INTEREST IN GOODS;  MANNER OF 
  IDENTIFICATION OF GOODS.  (a)  The buyer obtains a special property 
  and an insurable interest in goods by identification of existing goods 
  as goods to which the contract refers even though the goods so 
  identified are non­conforming and he has an option to return or reject 
  them.  Such identification can be made at any time and in any manner 
  explicitly agreed to by the parties.  In the absence of explicit 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            28/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  agreement identification occurs
           (1)  when the contract is made if it is for the sale of goods 
  already existing and identified;
           (2)  if the contract is for the sale of future goods other 
  than those described in Subdivision (3), when goods are shipped, 
  marked or otherwise designated by the seller as goods to which the 
  contract refers;
           (3)  when the crops are planted or otherwise become growing 
  crops or the young are conceived if the contract is for the sale of 
  unborn young to be born within twelve months after contracting or for 
  the sale of crops to be harvested within twelve months or the next 
  normal harvest season after contracting whichever is longer.
       (b)  The seller retains an insurable interest in goods so long as 
  title to or any security interest in the goods remains in him and 
  where the identification is by the seller alone he may until default 
  or insolvency or notification to the buyer that the identification is 
  final substitute other goods for those identified.
       (c)  Nothing in this section impairs any insurable interest 
  recognized under any other statute or rule of law.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.502.  BUYER'S RIGHT TO GOODS ON SELLER'S REPUDIATION, 
  FAILURE TO DELIVER, OR INSOLVENCY.  (a)  Subject to Subsections (b) 
  and (c) and even though the goods have not been shipped a buyer who 
  has paid a part or all of the price of goods in which he has a special 
  property under the provisions of the immediately preceding section may 
  on making and keeping good a tender of any unpaid portion of their 
  price recover them from the seller if:
           (1)  in the case of goods bought for personal, family, or 
  household purposes, the seller repudiates or fails to deliver as 
  required by the contract;  or
           (2)  in all cases, the seller becomes insolvent within ten 
  days after receipt of the first installment on their price.
       (b)  The buyer's right to recover the goods under Subsection (a)
  (1) vests upon acquisition of a special property, even if the seller 
  had not then repudiated or failed to deliver.
       (c)  If the identification creating his special property has been 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            29/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  made by the buyer he acquires the right to recover the goods only if 
  they conform to the contract for sale.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.  
  Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.17, eff. July 1, 
  2001.


       Sec. 2.503.  MANNER OF SELLER'S TENDER OF DELIVERY.  (a)  Tender 
  of delivery requires that the seller put and hold conforming goods at 
  the buyer's disposition and give the buyer any notification reasonably 
  necessary to enable him to take delivery.  The manner, time and place 
  for tender are determined by the agreement and this chapter, and in 
  particular
           (1)  tender must be at a reasonable hour, and if it is of 
  goods they must be kept available for the period reasonably necessary 
  to enable the buyer to take possession;  but
           (2)  unless otherwise agreed the buyer must furnish 
  facilities reasonably suited to the receipt of the goods.
       (b)  Where the case is within the next section respecting 
  shipment tender requires that the seller comply with its provisions.
       (c)  Where the seller is required to deliver at a particular 
  destination tender requires that he comply with Subsection (a) and 
  also in any appropriate case tender documents as described in 
  Subsections (d) and (e) of this section.
       (d)  Where goods are in the possession of a bailee and are to be 
  delivered without being moved
           (1)  tender requires that the seller either tender a 
  negotiable document of title covering such goods or procure 
  acknowledgment by the bailee of the buyer's right to possession of the 
  goods;  but
           (2)  tender to the buyer of a non­negotiable document of 
  title or of a written direction to the bailee to deliver is sufficient 
  tender unless the buyer seasonably objects, and receipt by the bailee 
  of notification of the buyer's rights fixes those rights as against 
  the bailee and all third persons;  but risk of loss of the goods and 
  of any failure by the bailee to honor the non­negotiable document of 
  title or to obey the direction remains on the seller until the buyer 
  has had a reasonable time to present the document or direction, and a 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            30/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  refusal by the bailee to honor the document or to obey the direction 
  defeats the tender.
       (e)  Where the contract requires the seller to deliver documents
           (1)  he must tender all such documents in correct form, 
  except as provided in this chapter with respect to bills of lading in 
  a set (Subsection (b) of Section 2.323); and
           (2)  tender through customary banking channels is sufficient 
  and dishonor of a draft accompanying or associated with the documents 
  constitutes non­acceptance or rejection.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.  
  Amended by Acts 1983, 68th Leg., p. 1530, ch. 290, Sec. 1, eff. Aug. 
  29, 1983.
  Amended by: 
       Acts 2005, 79th Leg., Ch. 122 (S.B. 1593), Sec. 7, eff. September 
  1, 2005.


       Sec. 2.504.  SHIPMENT BY SELLER.  Where the seller is required or 
  authorized to send the goods to the buyer and the contract does not 
  require him to deliver them at a particular destination, then unless 
  otherwise agreed he must
           (1)  put the goods in the possession of such a carrier and 
  make such a contract for their transportation as may be reasonable 
  having regard to the nature of the goods and other circumstances of 
  the case;  and
           (2)  obtain and promptly deliver or tender in due form any 
  document necessary to enable the buyer to obtain possession of the 
  goods or otherwise required by the agreement or by usage of trade;  
  and
           (3)  promptly notify the buyer of the shipment.
       Failure to notify the buyer under Subdivision (3) or to make a 
  proper contract under Subdivision (1) is a ground for rejection only 
  if material delay or loss ensues.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.505.  SELLER'S SHIPMENT UNDER RESERVATION.  (a)  Where the 
  seller has identified goods to the contract by or before shipment:

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            31/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

           (1)  his procurement of a negotiable bill of lading to his 
  own order or otherwise reserves in him a security interest in the 
  goods.  His procurement of the bill to the order of a financing agency 
  or of the buyer indicates in addition only the seller's expectation of 
  transferring that interest to the person named.
           (2)  a non­negotiable bill of lading to himself or his 
  nominee reserves possession of the goods as security but except in a 
  case of conditional delivery (Subsection (b) of Section 2.507) a non­
  negotiable bill of lading naming the buyer as consignee reserves no 
  security interest even though the seller retains possession or control 
  of the bill of lading.
       (b)  When shipment by the seller with reservation of a security 
  interest is in violation of the contract for sale it constitutes an 
  improper contract for transportation within the preceding section but 
  impairs neither the rights given to the buyer by shipment and 
  identification of the goods to the contract nor the seller's powers as 
  a holder of a negotiable document of title.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.
  Amended by: 
       Acts 2005, 79th Leg., Ch. 122 (S.B. 1593), Sec. 8, eff. September 
  1, 2005.


       Sec. 2.506.  RIGHTS OF FINANCING AGENCY.  (a)  A financing agency 
  by paying or purchasing for value a draft which relates to a shipment 
  of goods acquires to the extent of the payment or purchase and in 
  addition to its own rights under the draft and any document of title 
  securing it any rights of the shipper in the goods including the right 
  to stop delivery and the shipper's right to have the draft honored by 
  the buyer.
       (b)  The right to reimbursement of a financing agency which has 
  in good faith honored or purchased the draft under commitment to or 
  authority from the buyer is not impaired by subsequent discovery of 
  defects with reference to any relevant document which was apparently 
  regular.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.
  Amended by: 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            32/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

       Acts 2005, 79th Leg., Ch. 122 (S.B. 1593), Sec. 9, eff. September 
  1, 2005.


             Sec. 2.507.  EFFECT OF SELLER'S TENDER;  DELIVERY ON CONDITION.  
  (a)  Tender of delivery is a condition to the buyer's duty to accept 
  the goods and, unless otherwise agreed, to his duty to pay for them.  
  Tender entitles the seller to acceptance of the goods and to payment 
  according to the contract.
       (b)  Where payment is due and demanded on the delivery to the 
  buyer of goods or documents of title, his right as against the seller 
  to retain or dispose of them is conditional upon his making the 
  payment due.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.508.  CURE BY SELLER OF IMPROPER TENDER OR DELIVERY;  
  REPLACEMENT.  (a)  Where any tender or delivery by the seller is 
  rejected because non­conforming and the time for performance has not 
  yet expired, the seller may seasonably notify the buyer of his 
  intention to cure and may then within the contract time make a 
  conforming delivery.
       (b)  Where the buyer rejects a non­conforming tender which the 
  seller had reasonable grounds to believe would be acceptable with or 
  without money allowance the seller may if he seasonably notifies the 
  buyer have a further reasonable time to substitute a conforming 
  tender.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.509.  RISK OF LOSS IN THE ABSENCE OF BREACH.  (a)  Where 
  the contract requires or authorizes the seller to ship the goods by 
  carrier
           (1)  if it does not require him to deliver them at a 
  particular destination, the risk of loss passes to the buyer when the 
  goods are duly delivered to the carrier even though the shipment is 
  under reservation (Section 2.505);  but
           (2)  if it does require him to deliver them at a particular 
  destination and the goods are there duly tendered while in the 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            33/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  possession of the carrier, the risk of loss passes to the buyer when 
  the goods are there duly so tendered as to enable the buyer to take 
  delivery.
       (b)  Where the goods are held by a bailee to be delivered without 
  being moved, the risk of loss passes to the buyer
           (1)  on the buyer's receipt of possession or control of a 
  negotiable document of title covering the goods; or
           (2)  on acknowledgment by the bailee of the buyer's right to 
  possession of the goods; or
           (3)  after the buyer's receipt of possession or control of a 
  non­negotiable document of title or other written direction to 
  deliver, as provided in Subsection (d)(2) of Section 2.503.
       (c)  In any case not within Subsection (a) or (b), the risk of 
  loss passes to the buyer on his receipt of the goods if the seller is 
  a merchant;  otherwise the risk passes to the buyer on tender of 
  delivery.
       (d)  The provisions of this section are subject to contrary 
  agreement of the parties and to the provisions of this chapter on sale 
  on approval (Section 2.327) and on effect of breach on risk of loss 
  (Section 2.510).

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.  
  Amended by Acts 1983, 68th Leg., p. 1531, ch. 290, Sec. 2, eff. Aug. 
  29, 1983.
  Amended by: 
       Acts 2005, 79th Leg., Ch. 122 (S.B. 1593), Sec. 10, eff. 
  September 1, 2005.


             Sec. 2.510.  EFFECT OF BREACH ON RISK OF LOSS.  (a)  Where a 
  tender or delivery of goods so fails to conform to the contract as to 
  give a right of rejection the risk of their loss remains on the seller 
  until cure or acceptance.
       (b)  Where the buyer rightfully revokes acceptance he may to the 
  extent of any deficiency in his effective insurance coverage treat the 
  risk of loss as having rested on the seller from the beginning.
       (c)  Where the buyer as to conforming goods already identified to 
  the contract for sale repudiates or is otherwise in breach before risk 
  of their loss has passed to him, the seller may to the extent of any 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            34/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  deficiency in his effective insurance coverage treat the risk of loss 
  as resting on the buyer for a commercially reasonable time.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


             Sec. 2.511.  TENDER OF PAYMENT BY BUYER;  PAYMENT BY CHECK.  (a)  
  Unless otherwise agreed tender of payment is a condition to the 
  seller's duty to tender and complete any delivery.
       (b)  Tender of payment is sufficient when made by any means or in 
  any manner current in the ordinary course of business unless the 
  seller demands payment in legal tender and gives any extension of time 
  reasonably necessary to procure it.
       (c)  Subject to the provisions of this title on the effect of an 
  instrument on an obligation (Section 3.802), payment by check is 
  conditional and is defeated as between the parties by dishonor of the 
  check on due presentment.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.512.  PAYMENT BY BUYER BEFORE INSPECTION.  (a)  Where the 
  contract requires payment before inspection non­conformity of the 
  goods does not excuse the buyer from so making payment unless
           (1)  the non­conformity appears without inspection;  or
           (2)  despite tender of the required documents circumstances 
  would justify injunction against honor under this title (Section 
  5.109(b)).
       (b)  Payment pursuant to Subsection (a) does not constitute an 
  acceptance of goods or impair the buyer's right to inspect or any of 
  his remedies.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.  
  Amended by Acts 1999, 76th Leg., ch. 4, Sec. 3, eff. Sept. 1, 1999.


       Sec. 2.513.  BUYER'S RIGHT TO INSPECTION OF GOODS.  (a)  Unless 
  otherwise agreed and subject to Subsection (c), where goods are 
  tendered or delivered or identified to the contract for sale, the 
  buyer has a right before payment or acceptance to inspect them at any 
  reasonable place and time and in any reasonable manner.  When the 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            35/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  seller is required or authorized to send the goods to the buyer, the 
  inspection may be after their arrival.
       (b)  Expenses of inspection must be borne by the buyer but may be 
  recovered from the seller if the goods do not conform and are 
  rejected.
       (c)  Unless otherwise agreed and subject to the provisions of 
  this chapter on C.I.F. contracts (Subsection (c) of Section 2.321), 
  the buyer is not entitled to inspect the goods before payment of the 
  price when the contract provides
           (1)  for delivery "C.O.D." or on other like terms;  or
           (2)  for payment against documents of title, except where 
  such payment is due only after the goods are to become available for 
  inspection.
       (d)  A place or method of inspection fixed by the parties is 
  presumed to be exclusive but unless otherwise expressly agreed it does 
  not postpone identification or shift the place for delivery or for 
  passing the risk of loss.  If compliance becomes impossible, 
  inspection shall be as provided in this section unless the place or 
  method fixed was clearly intended as an indispensable condition 
  failure of which avoids the contract.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.514.  WHEN DOCUMENTS DELIVERABLE ON ACCEPTANCE;  WHEN ON 
  PAYMENT.  Unless otherwise agreed documents against which a draft is 
  drawn are to be delivered to the drawee on acceptance of the draft if 
  it is payable more than three days after presentment;  otherwise, only 
  on payment.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.515.  PRESERVING EVIDENCE OF GOODS IN DISPUTE.  In 
  furtherance of the adjustment of any claim or dispute
           (1)  either party on reasonable notification to the other and 
  for the purpose of ascertaining the facts and preserving evidence has 
  the right to inspect, test and sample the goods including such of them 
  as may be in the possession or control of the other;  and
           (2)  the parties may agree to a third party inspection or 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            36/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  survey to determine the conformity or condition of the goods and may 
  agree that the findings shall be binding upon them in any subsequent 
  litigation or adjustment.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


                                SUBCHAPTER F. BREACH, REPUDIATION AND EXCUSE

       Sec. 2.601.  BUYER'S RIGHTS ON IMPROPER DELIVERY.  Subject to the 
  provisions of this chapter on breach in installment contracts (Section 
  2.612) and unless otherwise agreed under the sections on contractual 
  limitations of remedy (Sections 2.718 and 2.719), if the goods or the 
  tender of delivery fail in any respect to conform to the contract, the 
  buyer may
            (1)  reject the whole;  or
            (2)  accept the whole;  or
            (3)  accept any commercial unit or units and reject the rest.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.602.  MANNER AND EFFECT OF RIGHTFUL REJECTION.  (a)  
  Rejection of goods must be within a reasonable time after their 
  delivery or tender.  It is ineffective unless the buyer seasonably 
  notifies the seller.
       (b)  Subject to the provisions of the two following sections on 
  rejected goods (Sections 2.603 and 2.604),
           (1)  after rejection any exercise of ownership by the buyer 
  with respect to any commercial unit is wrongful as against the seller;  
  and
           (2)  if the buyer has before rejection taken physical 
  possession of goods in which he does not have a security interest 
  under the provisions of this chapter (Subsection (c) of Section 
  2.711), he is under a duty after rejection to hold them with 
  reasonable care at the seller's disposition for a time sufficient to 
  permit the seller to remove them;  but
           (3)  the buyer has no further obligations with regard to 
  goods rightfully rejected.
       (c)  The seller's rights with respect to goods wrongfully 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            37/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  rejected are governed by the provisions of this chapter on Seller's 
  remedies in general (Section 2.703).

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


             Sec. 2.603.  MERCHANT BUYER'S DUTIES AS TO RIGHTFULLY REJECTED 
  GOODS.  (a)  Subject to any security interest in the buyer (Subsection 
  (c) of Section 2.711), when the seller has no agent or place of 
  business at the market of rejection a merchant buyer is under a duty 
  after rejection of goods in his possession or control to follow any 
  reasonable instructions received from the seller with respect to the 
  goods and in the absence of such instructions to make reasonable 
  efforts to sell them for the seller's account if they are perishable 
  or threaten to decline in value speedily.  Instructions are not 
  reasonable if on demand indemnity for expenses is not forthcoming.
       (b)  When the buyer sells goods under Subsection (a), he is 
  entitled to reimbursement from the seller or out of the proceeds for 
  reasonable expenses of caring for and selling them, and if the 
  expenses include no selling commission then to such commission as is 
  usual in the trade or if there is none to a reasonable sum not 
  exceeding ten per cent on the gross proceeds.
       (c)  In complying with this section the buyer is held only to 
  good faith and good faith conduct hereunder is neither acceptance nor 
  conversion nor the basis of an action for damages.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.604.  BUYER'S OPTIONS AS TO SALVAGE OF RIGHTFULLY REJECTED 
  GOODS.  Subject to the provisions of the immediately preceding section 
  on perishables if the seller gives no instructions within a reasonable 
  time after notification of rejection the buyer may store the rejected 
  goods for the seller's account or reship them to him or resell them 
  for the seller's account with reimbursement as provided in the 
  preceding section.  Such action is not acceptance or conversion.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


             Sec. 2.605.  WAIVER OF BUYER'S OBJECTIONS BY FAILURE TO 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            38/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  PARTICULARIZE.  (a)  The buyer's failure to state in connection with 
  rejection a particular defect which is ascertainable by reasonable 
  inspection precludes him from relying on the unstated defect to 
  justify rejection or to establish breach
           (1)  where the seller could have cured it if stated 
  seasonably;  or
           (2)  between merchants when the seller has after rejection 
  made a request in writing for a full and final written statement of 
  all defects on which the buyer proposes to rely.
       (b)  Payment against documents made without reservation of rights 
  precludes recovery of the payment for defects apparent in the 
  documents.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.
  Amended by: 
       Acts 2005, 79th Leg., Ch. 122 (S.B. 1593), Sec. 11, eff. 
  September 1, 2005.


       Sec. 2.606.  WHAT CONSTITUTES ACCEPTANCE OF GOODS.  (a)  
  Acceptance of goods occurs when the buyer
           (1)  after a reasonable opportunity to inspect the goods 
  signifies to the seller that the goods are conforming or that he will 
  take or retain them in spite of their non­conformity;  or
           (2)  fails to make an effective rejection (Subsection (a) of 
  Section 2.602), but such acceptance does not occur until the buyer has 
  had a reasonable opportunity to inspect them;  or
           (3)  does any act inconsistent with the seller's ownership;  
  but if such act is wrongful as against the seller it is an acceptance 
  only if ratified by him.
       (b)  Acceptance of a part of any commercial unit is acceptance of 
  that entire unit.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.607.  EFFECT OF ACCEPTANCE;  NOTICE OF BREACH;  BURDEN OF 
  ESTABLISHING BREACH AFTER ACCEPTANCE;  NOTICE OF CLAIM OR LITIGATION 
  TO PERSON ANSWERABLE OVER.  (a)  The buyer must pay at the contract 
  rate for any goods accepted.
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            39/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

       (b)  Acceptance of goods by the buyer precludes rejection of the 
  goods accepted and if made with knowledge of a non­conformity cannot 
  be revoked because of it unless the acceptance was on the reasonable 
  assumption that the non­conformity would be seasonably cured but 
  acceptance does not of itself impair any other remedy provided by this 
  chapter for non­conformity.
       (c)  Where a tender has been accepted
           (1)  the buyer must within a reasonable time after he 
  discovers or should have discovered any breach notify the seller of 
  breach or be barred from any remedy;  and
           (2)  if the claim is one for infringement or the like 
  (Subsection (c) of Section 2.312) and the buyer is sued as a result of 
  such a breach he must so notify the seller within a reasonable time 
  after he receives notice of the litigation or be barred from any 
  remedy over for liability established by the litigation.
       (d)  The burden is on the buyer to establish any breach with 
  respect to the goods accepted.
       (e)  Where the buyer is sued for breach of a warranty or other 
  obligation for which his seller is answerable over
           (1)  he may give his seller written notice of the litigation.  
  If the notice states that the seller may come in and defend and that 
  if the seller does not do so he will be bound in any action against 
  him by his buyer by any determination of fact common to the two 
  litigations, then unless the seller after seasonable receipt of the 
  notice does come in and defend he is so bound.
           (2)  if the claim is one for infringement or the like 
  (Subsection (c) of Section 2.312) the original seller may demand in 
  writing that his buyer turn over to him control of the litigation 
  including settlement or else be barred from any remedy over and if he 
  also agrees to bear all expense and to satisfy any adverse judgment, 
  then unless the buyer after seasonable receipt of the demand does turn 
  over control the buyer is so barred.
       (f)  The provisions of Subsections (c), (d) and (e) apply to any 
  obligation of a buyer to hold the seller harmless against infringement 
  or the like (Subsection (c) of Section 2.312).

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            40/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

       Sec. 2.608.  REVOCATION OF ACCEPTANCE IN WHOLE OR IN PART.  (a)  
  The buyer may revoke his acceptance of a lot or commercial unit whose 
  non­conformity substantially impairs its value to him if he has 
  accepted it
           (1)  on the reasonable assumption that its non­conformity 
  would be cured and it has not been seasonably cured;  or
           (2)  without discovery of such non­conformity if his 
  acceptance was reasonably induced either by the difficulty of 
  discovery before acceptance or by the seller's assurances.
       (b)  Revocation of acceptance must occur within a reasonable time 
  after the buyer discovers or should have discovered the ground for it 
  and before any substantial change in condition of the goods which is 
  not caused by their own defects.  It is not effective until the buyer 
  notifies the seller of it.
       (c)  A buyer who so revokes has the same rights and duties with 
  regard to the goods involved as if he had rejected them.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.609.  RIGHT TO ADEQUATE ASSURANCE OF PERFORMANCE.  (a)  A 
  contract for sale imposes an obligation on each party that the other's 
  expectation of receiving due performance will not be impaired.  When 
  reasonable grounds for insecurity arise with respect to the 
  performance of either party the other may in writing demand adequate 
  assurance of due performance and until he receives such assurance may 
  if commercially reasonable suspend any performance for which he has 
  not already received the agreed return.
       (b)  Between merchants the reasonableness of grounds for 
  insecurity and the adequacy of any assurance offered shall be 
  determined according to commercial standards.
       (c)  Acceptance of any improper delivery or payment does not 
  prejudice the aggrieved party's right to demand adequate assurance of 
  future performance.
       (d)  After receipt of a justified demand failure to provide 
  within a reasonable time not exceeding thirty days such assurance of 
  due performance as is adequate under the circumstances of the 
  particular case is a repudiation of the contract.


http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            41/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.610.  ANTICIPATORY REPUDIATION.  When either party 
  repudiates the contract with respect to a performance not yet due the 
  loss of which will substantially impair the value of the contract to 
  the other, the aggrieved party may
           (1)  for a commercially reasonable time await performance by 
  the repudiating party;  or
           (2)  resort to any remedy for breach (Section 2.703 or 
  Section 2.711), even though he has notified the repudiating party that 
  he would await the latter's performance and has urged retraction;  and
           (3)  in either case suspend his own performance or proceed in 
  accordance with the provisions of this chapter on the seller's right 
  to identify goods to the contract notwithstanding breach or to salvage 
  unfinished goods (Section 2.704).

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.611.  RETRACTION OF ANTICIPATORY REPUDIATION.  (a)  Until 
  the repudiating party's next performance is due he can retract his 
  repudiation unless the aggrieved party has since the repudiation 
  cancelled or materially changed his position or otherwise indicated 
  that he considers the repudiation final.
       (b)  Retraction may be by any method which clearly indicates to 
  the aggrieved party that the repudiating party intends to perform, but 
  must include any assurance justifiably demanded under the provisions 
  of this chapter (Section 2.609).
       (c)  Retraction reinstates the repudiating party's rights under 
  the contract with due excuse and allowance to the aggrieved party for 
  any delay occasioned by the repudiation.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.612.  "INSTALLMENT CONTRACT";  BREACH.  (a)  An 
  "installment contract" is one which requires or authorizes the 
  delivery of goods in separate lots to be separately accepted, even 
  though the contract contains a clause "each delivery is a separate 
  contract" or its equivalent.
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            42/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

       (b)  The buyer may reject any installment which is non­conforming 
  if the non­conformity substantially impairs the value of that 
  installment and cannot be cured or if the non­conformity is a defect 
  in the required documents;  but if the non­conformity does not fall 
  within Subsection (c) and the seller gives adequate assurance of its 
  cure the buyer must accept that installment.
       (c)  Whenever non­conformity or default with respect to one or 
  more installments substantially impairs the value of the whole 
  contract there is a breach of the whole.  But the aggrieved party 
  reinstates the contract if he accepts a non­conforming installment 
  without seasonably notifying of cancellation or if he brings an action 
  with respect only to past installments or demands performance as to 
  future installments.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.613.  CASUALTY TO IDENTIFIED GOODS.  Where the contract 
  requires for its performance goods identified when the contract is 
  made, and the goods suffer casualty without fault of either party 
  before the risk of loss passes to the buyer, or in a proper case under 
  a "no arrival, no sale" term (Section 2.324) then
           (1)  if the loss is total the contract is avoided;  and
           (2)  if the loss is partial or the goods have so deteriorated 
  as no longer to conform to the contract the buyer may nevertheless 
  demand inspection and at his option either treat the contract as 
  avoided or accept the goods with due allowance from the contract price 
  for the deterioration or the deficiency in quantity but without 
  further right against the seller.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.614.  SUBSTITUTED PERFORMANCE.  (a)  Where without fault 
  of either party the agreed berthing, loading, or unloading facilities 
  fail or an agreed type of carrier becomes unavailable or the agreed 
  manner of delivery otherwise becomes commercially impracticable but a 
  commercially reasonable substitute is available, such substitute 
  performance must be tendered and accepted.
       (b)  If the agreed means or manner of payment fails because of 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            43/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  domestic or foreign governmental regulation, the seller may withhold 
  or stop delivery unless the buyer provides a means or manner of 
  payment which is commercially a substantial equivalent.  If delivery 
  has already been taken, payment by the means or in the manner provided 
  by the regulation discharges the buyer's obligation unless the 
  regulation is discriminatory, oppressive or predatory.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.615.  EXCUSE BY FAILURE OF PRESUPPOSED CONDITIONS.  Except 
  so far as a seller may have assumed a greater obligation and subject 
  to the preceding section on substituted performance:
           (1)  Delay in delivery or non­delivery in whole or in part by 
  a seller who complies with Subdivisions (2) and (3) is not a breach of 
  his duty under a contract for sale if performance as agreed has been 
  made impracticable by the occurrence of a contingency the non­
  occurrence of which was a basic assumption on which the contract was 
  made or by compliance in good faith with any applicable foreign or 
  domestic governmental regulation or order whether or not it later 
  proves to be invalid.
           (2)  Where the causes mentioned in Subdivision (1) affect 
  only a part of the seller's capacity to perform, he must allocate 
  production and deliveries among his customers but may at his option 
  include regular customers not then under contract as well as his own 
  requirements for further manufacture.  He may so allocate in any 
  manner which is fair and reasonable.
           (3)  The seller must notify the buyer seasonably that there 
  will be delay or non­delivery and, when allocation is required under 
  Subdivision (2), of the estimated quota thus made available for the 
  buyer.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.616.  PROCEDURE ON NOTICE CLAIMING EXCUSE.  (a)  Where the 
  buyer receives notification of a material or indefinite delay or an 
  allocation justified under the preceding section he may by written 
  notification to the seller as to any delivery concerned, and where the 
  prospective deficiency substantially impairs the value of the whole 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            44/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  contract under the provisions of this chapter relating to breach of 
  installment contracts (Section 2.612), then also as to the whole,
           (1)  terminate and thereby discharge any unexecuted portion 
  of the contract;  or
           (2)  modify the contract by agreeing to take his available 
  quota in substitution.
       (b)  If after receipt of such notification from the seller the 
  buyer fails so to modify the contract within a reasonable time not 
  exceeding thirty days the contract lapses with respect to any 
  deliveries affected.
       (c)  The provisions of this section may not be negated by 
  agreement except insofar as the seller has assumed a greater 
  obligation under the preceding section.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


                                                        SUBCHAPTER G. REMEDIES

       Sec. 2.701.  REMEDIES FOR BREACH OF COLLATERAL CONTRACTS NOT 
  IMPAIRED.  Remedies for breach of any obligation or promise collateral 
  or ancillary to a contract for sale are not impaired by the provisions 
  of this chapter.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.702.  SELLER'S REMEDIES ON DISCOVERY OF BUYER'S 
  INSOLVENCY.  (a)  Where the seller discovers the buyer to be insolvent 
  he may refuse delivery except for cash including payment for all goods 
  theretofore delivered under the contract, and stop delivery under this 
  chapter (Section 2.705).
       (b)  Where the seller discovers that the buyer has received goods 
  on credit while insolvent he may reclaim the goods upon demand made 
  within ten days after the receipt, but if misrepresentation of 
  solvency has been made to the particular seller in writing within 
  three months before delivery the ten day limitation does not apply.  
  Except as provided in this subsection the seller may not base a right 
  to reclaim goods on the buyer's fraudulent or innocent 
  misrepresentation of solvency or of intent to pay.

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            45/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

       (c)  The seller's right to reclaim under Subsection (b) is 
  subject to the rights of a buyer in ordinary course or other good 
  faith purchaser or lien creditor under this chapter (Section 2.403).  
  Successful reclamation of goods excludes all other remedies with 
  respect to them.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


             Sec. 2.703.  SELLER'S REMEDIES IN GENERAL.  Where the buyer 
  wrongfully rejects or revokes acceptance of goods or fails to make a 
  payment due on or before delivery or repudiates with respect to a part 
  or the whole, then with respect to any goods directly affected and, if 
  the breach is of the whole contract (Section 2.612), then also with 
  respect to the whole undelivered balance, the aggrieved seller may
           (1)  withhold delivery of such goods;
           (2)  stop delivery by any bailee as hereafter provided 
  (Section 2.705);
           (3)  proceed under the next section respecting goods still 
  unidentified to the contract;
           (4)  resell and recover damages as hereafter provided 
  (Section 2.706);
           (5)  recover damages for non­acceptance (Section 2.708) or in 
  a proper case the price (Section 2.709);
           (6)  cancel.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.704.  SELLER'S RIGHT TO IDENTIFY GOODS TO THE CONTRACT 
  NOTWITHSTANDING BREACH OR TO SALVAGE UNFINISHED GOODS.  (a)  An 
  aggrieved seller under the preceding section may
           (1)  identify to the contract conforming goods not already 
  identified if at the time he learned of the breach they are in his 
  possession or control;
           (2)  treat as the subject of resale goods which have 
  demonstrably been intended for the particular contract even though 
  those goods are unfinished.
       (b)  Where the goods are unfinished an aggrieved seller may in 
  the exercise of reasonable commercial judgment for the purposes of 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            46/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  avoiding loss and of effective realization either complete the 
  manufacture and wholly identify the goods to the contract or cease 
  manufacture and resell for scrap or salvage value or proceed in any 
  other reasonable manner.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.705.  SELLER'S STOPPAGE OF DELIVERY IN TRANSIT OR 
  OTHERWISE.  (a)  The seller may stop delivery of goods in the 
  possession of a carrier or other bailee when he discovers the buyer to 
  be insolvent (Section 2.702) and may stop delivery of carload, 
  truckload, planeload or larger shipments of express or freight when 
  the buyer repudiates or fails to make a payment due before delivery or 
  if for any other reason the seller has a right to withhold or reclaim 
  the goods.
       (b)  As against such buyer the seller may stop delivery until
           (1)  receipt of the goods by the buyer; or
           (2)  acknowledgment to the buyer by any bailee of the goods 
  except a carrier that the bailee holds the goods for the buyer; or
           (3)  such acknowledgment to the buyer by a carrier by 
  reshipment or as a warehouse; or
           (4)  negotiation to the buyer of any negotiable document of 
  title covering the goods.
       (c)(1)  To stop delivery the seller must so notify as to enable 
  the bailee by reasonable diligence to prevent delivery of the goods.
           (2)  After such notification the bailee must hold and deliver 
  the goods according to the directions of the seller but the seller is 
  liable to the bailee for any ensuing charges or damages.
           (3)  If a negotiable document of title has been issued for 
  goods the bailee is not obliged to obey a notification to stop until 
  surrender of possession or control of the document.
           (4)  A carrier who has issued a non­negotiable bill of lading 
  is not obliged to obey a notification to stop received from a person 
  other than the consignor.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.
  Amended by: 
             Acts 2005, 79th Leg., Ch. 122 (S.B. 1593), Sec. 12, eff. 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            47/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  September 1, 2005.


       Sec. 2.706.  SELLER'S RESALE INCLUDING CONTRACT FOR RESALE.  (a)  
  Under the conditions stated in Section 2.703 on seller's remedies, the 
  seller may resell the goods concerned or the undelivered balance 
  thereof.  Where the resale is made in good faith and in a commercially 
  reasonable manner the seller may recover the difference between the 
  resale price and the contract price together with any incidental 
  damages allowed under the provisions of this chapter (Section 2.710), 
  but less expenses saved in consequence of the buyer's breach.
       (b)  Except as otherwise provided in Subsection (c) or unless 
  otherwise agreed resale may be at public or private sale including 
  sale by way of one or more contracts to sell or of identification to 
  an existing contract of the seller.  Sale may be as a unit or in 
  parcels and at any time and place and on any terms but every aspect of 
  the sale including the method, manner, time, place and terms must be 
  commercially reasonable.  The resale must be reasonably identified as 
  referring to the broken contract, but it is not necessary that the 
  goods be in existence or that any or all of them have been identified 
  to the contract before the breach.
       (c)  Where the resale is at private sale the seller must give the 
  buyer reasonable notification of his intention to resell.
       (d)  Where the resale is at public sale
           (1)  only identified goods can be sold except where there is 
  a recognized market for a public sale of futures in goods of the kind;  
  and
           (2)  it must be made at a usual place or market for public 
  sale if one is reasonably available and except in the case of goods 
  which are perishable or threaten to decline in value speedily the 
  seller must give the buyer reasonable notice of the time and place of 
  the resale;  and
           (3)  if the goods are not to be within the view of those 
  attending the sale the notification of sale must state the place where 
  the goods are located and provide for their reasonable inspection by 
  prospective bidders;  and
           (4)  the seller may buy.
       (e)  A purchaser who buys in good faith at a resale takes the 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            48/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  goods free of any rights of the original buyer even though the seller 
  fails to comply with one or more of the requirements of this section.
       (f)  The seller is not accountable to the buyer for any profit 
  made on any resale.  A person in the position of a seller (Section 
  2.707) or a buyer who has rightfully rejected or justifiably revoked 
  acceptance must account for any excess over the amount of his security 
  interest, as hereinafter defined (Subsection (c) of Section 2.711).

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.707.  "PERSON IN THE POSITION OF A SELLER".  (a)  A 
  "person in the position of a seller" includes as against a principal 
  an agent who has paid or become responsible for the price of goods on 
  behalf of his principal or anyone who otherwise holds a security 
  interest or other right in goods similar to that of a seller.
       (b)  A person in the position of a seller may as provided in this 
  chapter withhold or stop delivery (Section 2.705) and resell (Section 
  2.706) and recover incidental damages (Section 2.710).

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.708.  SELLER'S DAMAGES FOR NON­ACCEPTANCE OR REPUDIATION.  
  (a)  Subject to Subsection (b) and to the provisions of this chapter 
  with respect to proof of market price (Section 2.723), the measure of 
  damages for non­acceptance or repudiation by the buyer is the 
  difference between the market price at the time and place for tender 
  and the unpaid contract price together with any incidental damages 
  provided in this chapter (Section 2.710), but less expenses saved in 
  consequence of the buyer's breach.
       (b)  If the measure of damages provided in Subsection (a) is 
  inadequate to put the seller in as good a position as performance 
  would have done then the measure of damages is the profit (including 
  reasonable overhead) which the seller would have made from full 
  performance by the buyer, together with any incidental damages 
  provided in this chapter (Section 2.710), due allowance for costs 
  reasonably incurred and due credit for payments or proceeds of resale.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            49/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES



       Sec. 2.709.  ACTION FOR THE PRICE.  (a)  When the buyer fails to 
  pay the price as it becomes due the seller may recover, together with 
  any incidental damages under the next section, the price
           (1)  of goods accepted or of conforming goods lost or damaged 
  within a commercially reasonable time after risk of their loss has 
  passed to the buyer;  and
           (2)  of goods identified to the contract if the seller is 
  unable after reasonable effort to resell them at a reasonable price or 
  the circumstances reasonably indicate that such effort will be 
  unavailing.
       (b)  Where the seller sues for the price he must hold for the 
  buyer any goods which have been identified to the contract and are 
  still in his control except that if resale becomes possible he may 
  resell them at any time prior to the collection of the judgment.  The 
  net proceeds of any such resale must be credited to the buyer and 
  payment of the judgment entitles him to any goods not resold.
       (c)  After the buyer has wrongfully rejected or revoked 
  acceptance of the goods or has failed to make a payment due or has 
  repudiated (Section 2.610), a seller who is held not entitled to the 
  price under this section shall nevertheless be awarded damages for 
  nonacceptance under the preceding section.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.710.  SELLER'S INCIDENTAL DAMAGES.  Incidental damages to 
  an aggrieved seller include any commercially reasonable charges, 
  expenses or commissions incurred in stopping delivery, in the 
  transportation, care and custody of goods after the buyer's breach, in 
  connection with return or resale of the goods or otherwise resulting 
  from the breach.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.711.  BUYER'S REMEDIES IN GENERAL;  BUYER'S SECURITY 
  INTEREST IN REJECTED GOODS.  (a)  Where the seller fails to make 
  delivery or repudiates or the buyer rightfully rejects or justifiably 
  revokes acceptance then with respect to any goods involved, and with 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            50/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  respect to the whole if the breach goes to the whole contract (Section 
  2.612), the buyer may cancel and whether or not he has done so may in 
  addition to recovering so much of the price as has been paid
           (1)  "cover" and have damages under the next section as to 
  all the goods affected whether or not they have been identified to the 
  contract;  or
           (2)  recover damages for non­delivery as provided in this 
  chapter (Section 2.713).
       (b)  Where the seller fails to deliver or repudiates the buyer 
  may also
           (1)  if the goods have been identified recover them as 
  provided in this chapter (Section 2.502);  or
           (2)  in a proper case obtain specific performance or replevy 
  the goods as provided in this chapter (Section 2.716).
       (c)  On rightful rejection or justifiable revocation of 
  acceptance a buyer has a security interest in goods in his possession 
  or control for any payments made on their price and any expenses 
  reasonably incurred in their inspection, receipt, transportation, care 
  and custody and may hold such goods and resell them in like manner as 
  an aggrieved seller (Section 2.706).

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.712.  "COVER";  BUYER'S PROCUREMENT OF SUBSTITUTE GOODS.  
  (a)  After a breach within the preceding section the buyer may "cover" 
  by making in good faith and without unreasonable delay any reasonable 
  purchase of or contract to purchase goods in substitution for those 
  due from the seller.
       (b)  The buyer may recover from the seller as damages the 
  difference between the cost of cover and the contract price together 
  with any incidental or consequential damages as hereinafter defined 
  (Section 2.715), but less expenses saved in consequence of the 
  seller's breach.
       (c)  Failure of the buyer to effect cover within this section 
  does not bar him from any other remedy.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            51/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

       Sec. 2.713.  BUYER'S DAMAGES FOR NON­DELIVERY OR REPUDIATION.  
  (a)  Subject to the provisions of this chapter with respect to proof 
  of market price (Section 2.723), the measure of damages for non­
  delivery or repudiation by the seller is the difference between the 
  market price at the time when the buyer learned of the breach and the 
  contract price together with any incidental and consequential damages 
  provided in this chapter (Section 2.715), but less expenses saved in 
  consequence of the seller's breach.
       (b)  Market price is to be determined as of the place for tender 
  or, in cases of rejection after arrival or revocation of acceptance, 
  as of the place of arrival.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.714.  BUYER'S DAMAGES FOR BREACH IN REGARD TO ACCEPTED 
  GOODS.  (a)  Where the buyer has accepted goods and given notification 
  (Subsection (c) of Section 2.607) he may recover as damages for any 
  non­conformity of tender the loss resulting in the ordinary course of 
  events from the seller's breach as determined in any manner which is 
  reasonable.
       (b)  The measure of damages for breach of warranty is the 
  difference at the time and place of acceptance between the value of 
  the goods accepted and the value they would have had if they had been 
  as warranted, unless special circumstances show proximate damages of a 
  different amount.
       (c)  In a proper case any incidental and consequential damages 
  under the next section may also be recovered.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.715.  BUYER'S INCIDENTAL AND CONSEQUENTIAL DAMAGES.  (a)  
  Incidental damages resulting from the seller's breach include expenses 
  reasonably incurred in inspection, receipt, transportation and care 
  and custody of goods rightfully rejected, any commercially reasonable 
  charges, expenses or commissions in connection with effecting cover 
  and any other reasonable expense incident to the delay or other 
  breach.
       (b)  Consequential damages resulting from the seller's breach 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            52/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  include
                       (1)  any loss resulting from general or particular 
  requirements and needs of which the seller at the time of contracting 
  had reason to know and which could not reasonably be prevented by 
  cover or otherwise;  and
           (2)  injury to person or property proximately resulting from 
  any breach of warranty.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.716.  BUYER'S RIGHT TO SPECIFIC PERFORMANCE OR REPLEVIN.  
  (a)  Specific performance may be decreed where the goods are unique or 
  in other proper circumstances.
       (b)  The decree for specific performance may include such terms 
  and conditions as to payment of the price, damages, or other relief as 
  the court may deem just.
       (c)  The buyer has a right of replevin for goods identified to 
  the contract if after reasonable effort he is unable to effect cover 
  for such goods or the circumstances reasonably indicate that such 
  effort will be unavailing or if the goods have been shipped under 
  reservation and satisfaction of the security interest in them has been 
  made or tendered.  In the case of goods bought for personal, family, 
  or household purposes, the buyer's right of replevin vests upon 
  acquisition of a special property, even if the seller had not then 
  repudiated or failed to deliver.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.  
  Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.18, eff. July 1, 
  2001.


       Sec. 2.717.  DEDUCTION OF DAMAGES FROM THE PRICE.  The buyer on 
  notifying the seller of his intention to do so may deduct all or any 
  part of the damages resulting from any breach of the contract from any 
  part of the price still due under the same contract.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


             Sec. 2.718.  LIQUIDATION OR LIMITATION OF DAMAGES;  DEPOSITS.  

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            53/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  (a)  Damages for breach by either party may be liquidated in the 
  agreement but only at an amount which is reasonable in the light of 
  the anticipated or actual harm caused by the breach, the difficulties 
  of proof of loss, and the inconvenience or non­feasibility of 
  otherwise obtaining an adequate remedy.  A term fixing unreasonably 
  large liquidated damages is void as a penalty.
       (b)  Where the seller justifiably withholds delivery of goods 
  because of the buyer's breach, the buyer is entitled to restitution of 
  any amount by which the sum of his payments exceeds
           (1)  the amount to which the seller is entitled by virtue of 
  terms liquidating the seller's damages in accordance with Subsection 
  (a), or
           (2)  in the absence of such terms, twenty percent of the 
  value of the total performance for which the buyer is obligated under 
  the contract or $500, whichever is smaller.
       (c)  The buyer's right to restitution under Subsection (b) is 
  subject to offset to the extent that the seller establishes
           (1)  a right to recover damages under the provisions of this 
  chapter other than Subsection (a), and
           (2)  the amount or value of any benefits received by the 
  buyer directly or indirectly by reason of the contract.
       (d)  Where a seller has received payment in goods their 
  reasonable value or the proceeds of their resale shall be treated as 
  payments for the purposes of Subsection (b);  but if the seller has 
  notice of the buyer's breach before reselling goods received in part 
  performance, his resale is subject to the conditions laid down in this 
  chapter on resale by an aggrieved seller (Section 2.706).

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.719.  CONTRACTUAL MODIFICATION OR LIMITATION OF REMEDY.  
  (a)  Subject to the provisions of Subsections (b) and (c) of this 
  section and of the preceding section on liquidation and limitation of 
  damages,
           (1)  the agreement may provide for remedies in addition to or 
  in substitution for those provided in this chapter and may limit or 
  alter the measure of damages recoverable under this chapter, as by 
  limiting the buyer's remedies to return of the goods and repayment of 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            54/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  the price or to repair and replacement of non­conforming goods or 
  parts;  and
           (2)  resort to a remedy as provided is optional unless the 
  remedy is expressly agreed to be exclusive, in which case it is the 
  sole remedy.
       (b)  Where circumstances cause an exclusive or limited remedy to 
  fail of its essential purpose, remedy may be had as provided in this 
  title.
       (c)  Consequential damages may be limited or excluded unless the 
  limitation or exclusion is unconscionable.  Limitation of 
  consequential damages for injury to the person in the case of consumer 
  goods is prima facie unconscionable but limitation of damages where 
  the loss is commercial is not.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.720.  EFFECT OF "CANCELLATION" OR "RESCISSION" ON CLAIMS 
  FOR ANTECEDENT BREACH.  Unless the contrary intention clearly appears, 
  expressions of "cancellation" or "rescission" of the contract or the 
  like shall not be construed as a renunciation or discharge of any 
  claim in damages for an antecedent breach.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


             Sec. 2.721.  REMEDIES FOR FRAUD.  Remedies for material 
  misrepresentation or fraud include all remedies available under this 
  chapter for non­fraudulent breach.  Neither rescission or a claim for 
  rescission of the contract for sale nor rejection or return of the 
  goods shall bar or be deemed inconsistent with a claim for damages or 
  other remedy.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.722.  WHO CAN SUE THIRD PARTIES FOR INJURY TO GOODS.  
  Where a third party so deals with goods which have been identified to 
  a contract for sale as to cause actionable injury to a party to that 
  contract
                       (1)  a right of action against the third party is in either 

http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            55/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  party to the contract for sale who has title to or a security interest 
  or a special property or an insurable interest in the goods;  and if 
  the goods have been destroyed or converted a right of action is also 
  in the party who either bore the risk of loss under the contract for 
  sale or has since the injury assumed that risk as against the other;
           (2)  if at the time of the injury the party plaintiff did not 
  bear the risk of loss as against the other party to the contract for 
  sale and there is no arrangement between them for disposition of the 
  recovery, his suit or settlement is, subject to his own interest, as a 
  fiduciary for the other party to the contract;
           (3)  either party may with the consent of the other sue for 
  the benefit of whom it may concern.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.723.  PROOF OF MARKET PRICE:  TIME AND PLACE.  (a)  If an 
  action based on anticipatory repudiation comes to trial before the 
  time for performance with respect to some or all of the goods, any 
  damages based on market price (Section 2.708 or Section 2.713) shall 
  be determined according to the price of such goods prevailing at the 
  time when the aggrieved party learned of the repudiation.
       (b)  If evidence of a price prevailing at the times or places 
  described in this chapter is not readily available the price 
  prevailing within any reasonable time before or after the time 
  described or at any other place which in commercial judgment or under 
  usage of trade would serve as a reasonable substitute for the one 
  described may be used, making any proper allowance for the cost of 
  transporting the goods to or from such other place.
       (c)  Evidence of a relevant price prevailing at a time or place 
  other than the one described in this chapter offered by one party is 
  not admissible unless and until he has given the other party such 
  notice as the court finds sufficient to prevent unfair surprise.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


             Sec. 2.724.  ADMISSIBILITY OF MARKET QUOTATIONS.  Whenever the 
  prevailing price or value of any goods regularly bought and sold in 
  any established commodity market is in issue, reports in official 
http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            56/57
5/19/2015                                               BUSINESS AND COMMERCE CODE CHAPTER 2. SALES

  publications or trade journals or in newspapers or periodicals of 
  general circulation published as the reports of such market shall be 
  admissible in evidence.  The circumstances of the preparation of such 
  a report may be shown to affect its weight but not its admissibility.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.


       Sec. 2.725.  STATUTE OF LIMITATIONS IN CONTRACTS FOR SALE.  (a)  
  An action for breach of any contract for sale must be commenced within 
  four years after the cause of action has accrued.  By the original 
  agreement the parties may reduce the period of limitation to not less 
  than one year but may not extend it.
       (b)  A cause of action accrues when the breach occurs, regardless 
  of the aggrieved party's lack of knowledge of the breach.  A breach of 
  warranty occurs when tender of delivery is made, except that where a 
  warranty explicitly extends to future performance of the goods and 
  discovery of the breach must await the time of such performance the 
  cause of action accrues when the breach is or should have been 
  discovered.
       (c)  Where an action commenced within the time limited by 
  Subsection (a) is so terminated as to leave available a remedy by 
  another action for the same breach such other action may be commenced 
  after the expiration of the time limited and within six months after 
  the termination of the first action unless the termination resulted 
  from voluntary discontinuance or from dismissal for failure or neglect 
  to prosecute.
       (d)  This section does not alter the law on tolling of the 
  statute of limitations nor does it apply to causes of action which 
  have accrued before this title becomes effective.

  Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1, 1967.



                                           




http://www.statutes.legis.state.tx.us/Docs/BC/htm/BC.2.htm                                            57/57